As filed with the Securities and Exchange Commission on July 26, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TENGION, INC. (Exact name of Registrant as specified in its charter) Delaware 20-0214813 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 3929 Westpoint Boulevard, Suite G Winston-Salem, NC 27103 (336)722-5855 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) A. Brian Davis Chief Financial Officer Tengion, Inc. 3929 Westpoint Boulevard, Suite G Winston-Salem, NC 27103 (336)722-5855 Copy to: Marc A. Rubenstein , Esq. Ropes & Gray LLP Prudential Tower 800 Boylston Street Boston, MA 02119-3600 (617) 951-7000 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement, as determined by the selling stockholders. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1)(2) Proposed Maximum Offering Price Per Share(3) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.001 per share Consists of: (i) 26,921,741 shares of common stock issuable upon the conversion of notes issued to certain of the selling stockholders on June 28, 2013; (ii) 80,765,220 shares of common stock issuable upon the exercise of warrants issued to certain of the selling stockholders on June 28, 2013; and (iii) 22,277,228 shares of common stock issuable upon the exercise of warrants issued to Celgene Corporation on June 28, 2013. Pursuant to Rule 416 promulgated under the Securities Act, the shares of common stock being offered hereby also include an indeterminate number of additional shares of common stock as may become issuable as a result of stock splits, stock dividends, stock issuances or similar transactions. Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(c) under the Securities Act using the average of the bid and asked prices of our common stock as reported by the OTCQB on July 23, 2013, which was $0.90. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall filea further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. Tengion, Inc. 129,964,189 shares of common stock This prospectus relates to the resale, from time to time, of up to 129,964,189 shares of our common stock, which includes 26,921,741 shares of our common stock issuable upon the conversion of senior secured convertible notes (the “2013 Notes”) issued pursuant to a Securities Purchase Agreement dated as of June 28, 2013 (the “2013 SPA”) and a Facility Agreement dated as of June 28, 2013 (the “Facility Agreement”), 80,765,220 shares of our common stock issuable upon the exercise of warrants (the “2013 Warrants”) issued pursuant to the 2013 SPA and 22,277,228 shares of our common stock issuable upon the exercise of warrants (the “Celgene Warrants”) issued pursuant to a Collaboration and Option Agreement dated June 28, 2013 (the “Collaboration Agreement”), which are held by the stockholders referred to throughout this prospectus as “selling stockholders.” The selling stockholders will receive all of the proceeds from the sales made under this prospectus.Accordingly, we will receive no part of the proceeds from sales made under this prospectus.We may, however, receive proceeds upon the cash exercise of the 2013 Warrants and the Celgene Warrants.We are paying the expenses incurred in registering the shares, but all selling and other expenses incurred by the selling stockholders will be borne by the selling stockholders. Our common stock is quoted on the OTCQB platform of OTC Markets, Inc. under the symbol “TNGN”.On July 24, 2013, the last reported sale price of our common stock on the OTCQB was $0.85 per share. Investing in the offered securities involves a high degree of risk.See “Risk Factors” beginning on page 20 of this prospectus for a discussion of information that you should consider before investing in our securities. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is July 26, 2013 Table of Contents Page PROSPECTUS SUMMARY 1 RISK FACTORS 20 USE OF PROCEEDS 36 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 36 SELECTED FINANCIAL DATA 38 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 40 BUSINESS 48 MANAGEMENT 65 EXECUTIVE AND DIRECTOR COMPENSATION 67 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 80 PRINCIPAL STOCKHOLDERS 83 DESCRIPTION OF CAPITAL STOCK 90 SELLING STOCKHOLDERS 96 PLAN OF DISTRIBUTION LEGAL MATTERS EXPERTS WHERE YOU CAN FIND MORE INFORMATION INDEX TO FINANCIAL STATEMENTS F-1 Unless otherwise stated, all references to “us,” “our,” “Tengion,” “we,” the “Company” and similar designations refer to Tengion, Inc. Tengion® and the Tengion logo® are our registered trademarks and Tengion Neo-Bladder Augment™, Tengion Neo-Urinary Conduit™, Tengion Neo-Bladder Replacement™, Tengion Neo-Vessel™ and Tengion Neo-Kidney™ are our trademarks.Other names are for informational purposes only and may be trademarks of their respective owners. Neither the delivery of this prospectus nor any sale made hereunder shall under any circumstances create an implication that there has been no change in our affairs since the date hereof.This prospectus does not constitute an offer to sell or a solicitation of an offer to buy securities other than those specifically offered hereby or of any securities offered hereby in any jurisdiction where, or to any person to whom, it is unlawful to make such offer or solicitation.The information contained in this prospectus speaks only as of the date of this prospectus unless the information specifically indicates that another date applies. This prospectus has been prepared based on information provided by us and by other sources that we believe are reliable.This prospectus summarizes certain documents and other information in a manner we believe to be accurate, but we refer you to the actual documents, if any, for a more complete understanding of what we discuss in this prospectus.In making a decision to invest in the common stock, you must rely on your own examination of us and the terms of the offering and the common stock, including the merits and risks involved. We are not making any representation to you regarding the legality of an investment in our common stock under any legal investment or similar laws or regulations.You should not consider any information in this prospectus to be legal, business, tax or other advice.You should consult your own attorney, business advisor and tax advisor for legal, business and tax advice regarding an investment in our common stock. PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus and does not contain all of the information that you should consider in making your investment decision.Before investing in our common stock, you should carefully read this entire prospectus, including our financial statements and the related notes included in this prospectus and the information set forth under the headings “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Overview Our Business Tengion is a regenerative medicine company focused on discovering, developing, manufacturing and commercializing a range of neo-organs, or products composed of living cells, with or without synthetic or natural materials, implanted or injected into the body to engraft into, regenerate, or replace a damaged tissue or organ.Using our Organ Regeneration Platform, we create these neo-organs using a patient’s own cells, or autologous cells.We believe our proprietary product candidates harness the intrinsic regenerative pathways of the body to regenerate a range of native-like organs and tissues.Our product candidates are intended to delay or eliminate the need for chronic disease therapies, organ transplantation, and the administration of anti-rejection medications.In addition, our neo-organs are designed to avoid the need to substitute other tissues of the body for a purpose to which they are poorly suited. Building on our clinical and preclinical experience, we are initially leveraging our Organ Regeneration Platform to develop our Neo-Urinary Conduit for bladder cancer patients who are in need of a urinary diversion and our Neo-Kidney Augment for patients with advanced chronic kidney disease. Our Neo-Urinary Conduit is intended to replace the use of bowel tissue in bladder cancer patients requiring a non-continent urinary diversion after bladder removal surgery, or cystectomy.We are able to manufacture our Neo-Urinary Conduit using a proprietary process that takes four weeks or less and uses smooth muscle cells derived from a routine biopsy.We are currently conducting a Phase I clinical trial for our Neo-Urinary Conduit in bladder cancer patients to assess its safety and preliminary efficacy, translate the surgical implantation procedure utilized in preclinical studies, and optimize post-operative care.This trial is an open-label, single-arm study, which is currently expected to enroll up to ten patients.In the first quarter of 2013, we enrolled the seventh patient in this trial.Surgeons from three new clinical sites attended the surgery for the seventh patient for training purposes and those clinical sites are now actively recruiting patients.In October 2012, we announced the death of two patients enrolled in our Neo-Urinary Conduit Phase I clinical trial.One patient died of metastatic bladder cancer and the other died of cardiopulmonary arrest following a myocardial infarction, or heart attack.Each of these patients’ Neo-Urinary Conduits was properly functioning at the time of their death.Both patients died due to afflictions unrelated to the Neo-Urinary Conduit or the surgical procedure.We notified the Data Safety Monitoring Board of these events and the PhaseI clinical trial is ongoing.In March 2013, we announced that one patient enrolled in the trial for ten months, who had metastases prior to implantation, had developed metastatic bladder cancer requiring chemotherapy.In order to permit the entire therapeutic approach with this patient to be consistent with the current standard of care, the Neo-Urinary Conduit has been removed and replaced with an ileal conduit.Native-like urinary tissue has been demonstrated in the explanted urinary conduits and function has been demonstrated for up to 10 months post-implantation. We and our clinical investigators believe that the surgical technique used in animal models has been successfully translated to humans.We are actively recruiting patients for the Phase I clinical trial of our Neo-Urinary Conduit product candidate.Seven patients have been implanted with the Neo-Urinary Conduit to date and we are focused on completing implantation of the remaining three patients in the trial and then working with the U.S. Food and Drug Administration, or FDA, during 2013 to plan for a potential Phase 2/3 clinical trial of this product candidate. Our Neo-Kidney Augment is being developed to prevent or delay dialysis by increasing renal function in patients with advanced chronic kidney disease.Our Neo-Kidney Augment is based on our proprietary technology, which uses the patient’s cells, procured by a needle biopsy of the patient’s kidney, to create an injectable product candidate that can catalyze the regeneration of functional kidney tissue.In April 2012, we completed a successful Pre-IND meeting with the FDA for the Neo-Kidney Augment.We and the FDA agreed on a good laboratory practice, or GLP, animal study program required to support an Investigational New Drug, or IND, filing and initiation of a Phase I clinical trial in chronic kidney disease, or CKD, patients.Those GLP studies have been completed.We anticipate initiating two clinical trials in 2013 to dose CKD patients with our Neo-Kidney Augment. The first of these trials was initiated in Sweden during the second quarter of 2013 and we anticipate commencement of a clinical trial in the United States during the fourth quarter of 2013. To date, we have devoted substantially all of our resources to the development of our Organ Regeneration Platform and product candidates, as well as to our facilities that we employ to manufacture our neo-organs.Since our inception in July 2003, we have had no revenue from product sales, and have funded our operations principally through the private and public sales of equity securities and debt financings.We have never been profitable and, as of March 31, 2013, we had an accumulated deficit of $252.9 million.We expect to continue to incur significant operating losses for the foreseeable future as we advance our product candidates from discovery through preclinical studies and clinical trials and seek marketing approval and eventual commercialization. 1 Recent Developments 2013 Financing On June 28, 2013, we entered into several agreements with certain new and existing investors (each a “2013 Investor” and, collectively, the “2013 Investors”) to provide financing to us of approximately $18.6 million (the “2013 Financing”). Pursuant to the 2013 SPA and the Facility Agreement between us and the 2013 Investors, the 2013 Investors purchased an aggregate of approximately $18.6 million of 2013 Notes as well as 2013 Warrants to purchase an aggregate of approximately 81million shares of our common stock. The 2013 Investors purchased the 2013 Notes and 2013 Warrants (together, the “Securities”) pursuant to the right granted to the 2012 Investors (as defined below) in the securities purchase agreement entered into by us and the investors party thereto (collectively, the “2012 Investors”), dated October 2, 2012 (the “2012 Securities Purchase Agreement”), to purchase up to an additional $20 million of Securities until June 30, 2013 (the “Call Option”).Pursuant to the 2013 SPA, the 2013 Investors have the right to participate in any financing conducted by us on or before June 28, 2015. In connection with the 2013 Financing, we also entered into an Amendment, Waiver and Consent Agreement (the “Amendment, Waiver and Consent Agreement”) with the 2012 Investors.Pursuant to the Amendment, Waiver and Consent Agreement, we and the 2012 Investors agreed to amend the documentation related to our private placement completed on October 2, 2012 (the “October 2012 Financing”) and to waive certain rights thereunder, to, among other things:(i) explicitly permit certain of the 2012 Investors to assign the rights under the Call Option that each such 2012 Investor did not exercise to 2013 Investors; (ii) waive certain procedural requirements regarding the 2013 Financing; (iii) allow us to enter into certain right of first negotiation agreements with respect to our Neo-Urinary Conduit program and Neo-Kidney Augment program, (iv) provide for automatic release of the security interests in assets related to the Esophagus Program upon permitted dispositions of such assets; (v) provide for automatic release of the security interests in assets related to our 80,000 square feet facility in East Norriton, Pennsylvania upon permitted dispositions of such assets; and (vi) allow for waivers and amendments to certain of the October 2012 Financing documentation by a super-majority of the 2012 Investors. 2013 Agreements with Celgene On June 28, 2013, we entered into the Collaboration Agreement with Celgene Corporation (“Celgene”) and Celgene European Investment Company LLC (together with Celgene, the “Celgene Companies”), pursuant to which the Celgene Companies paid us $15 million in exchange for (i) five-year warrants to purchase 7,425,743 shares of common stock and ten-year warrants to purchase 14,851,485 shares of common stock, (ii) a right of first negotiation to our Neo-Kidney Augment Program; and (iii) entering into the Collaboration Agreement in which we agreed to limit development of our Esophagus Program to activities under the Collaboration Agreement and inwhich we also granted to Celgenethe option to acquire the rights to our Esophagus Programfor 125% of the value of the program, as determined by independent valuation firms.The Esophagus Program is our autologous neo-esophageal implants, which use certain of our intellectual property and a scientific platform relating to the potential creation of new human tissues and organs using autologous cells. The Collaboration Agreement shall expire June 28, 2020, as will Celgene's option to acquire the rights to the Esophagus Program, unless earlier terminated in connection with a change of control transaction. The Right of First Negotiation Agreement (the “ROFN Agreement”) granted Celgene a right of first negotiation to the license, sale, assignment, transfer or other disposition by us of any material portion of intellectual property (including patents and trade secrets) or other assets related to the Neo-Kidney Augment program.In the event of a change in control of the Company, the ROFN Agreement and all of Celgene’s rights pursuant thereto shall automatically terminate in all respects and be of no further force and effect. 2013 Registration Rights Agreement In connection with the 2013 Financing and the Collaboration Agreement, we entered into a Registration Rights Agreement (the “2013 Registration Rights Agreement”) with the 2013 Investors and Celgene.The 2013 Registration Rights Agreement provides that, within 30days of the closing of the 2013 Financing, we will file a “resale” registration statement (the “Registration Statement”) covering up to the maximum number of shares underlying the 2013 Notes, 2013 Warrants and the Celgene Warrants that we are able to register pursuant to applicable Securities and Exchange Commission (“SEC”) limitations.The registration statement of which this prospectus forms a part satisfies the requirements of the 2013 Registration Rights Agreement.Under the terms of the 2013 Registration Rights Agreement, we are obligated to maintain the effectiveness of the Registration Statement until all securities therein are sold or otherwise can be sold without registration and without any restrictions. 2 2012 Financing Transaction Document Amendments On February 14, 2013, we entered into the Amendment Agreement to the Warrants and Notes (the “Warrants and Notes Amendment”) and the Third Amendment Agreement to the Registration Rights Agreement and Facility Agreement (the “Registration Rights and Facility Amendment” and together with the Warrants and Notes Amendment, the “2012 Financing Transaction Document Amendments”), each by and among us and the investors in the 2012 Financing (as defined below). Pursuant to the 2012 Financing Transaction Document Amendments, we and the investors in the 2012 Financing agreed to: · Limit our registration obligations for the shares underlying the 2012 Notes and the 2012 Warrants, issued in connection with the 2012 Financing to the share limitations imposed by the SEC, which requires that the amount of shares registered not exceed one third of our public float; · Provide that shares underlying the Warrants be registered prior to any other securities that we are required to register under the 2012 Financing Transaction Document Amendments and extend the deadline for us to file aninitial registration statementto register shares underlying the securities issued in the 2012 Financing to March 31, 2013, a day that is 180 calendar days following the date on which the 2012 Notes and Warrants were issued; · Extend the additional filing and registration deadlines with respect to additional registration statements that are required to be filed by us; · Provide for a pro rata allocation amongst the 2012 Financing investors of the shares of common stock we are able to register in each registration statement we are required to file; · Provide for the assumption that resales of shares of our common stock, when eligible, will be under Rule 144 under the Securities Act of 1933, as amended, unless a 2012 Financing investor informs us of a sale under the registration statement; · Allow us to satisfy our interest obligations under the 2012 Notes through the issuance of shares of restricted common stock or, if such issuance would result in a 2012 Financing investor holding more than 9.985% of the total number of our outstanding shares (the “9.985% Limitation”), with warrants to purchase shares of common stock for nominal consideration that would become exercisable only to the extent that such exercise would not result in an investor going over the 9.985% Limitation; · Extend the interest payments due April 1, 2013 under the 2012 Notes by one day to April 2, 2013; and · Exclude securities that may be issued or issuable pursuant to any financing that we may complete in 2013 with securities with an issuance, conversion price or exercise price greater than $0.75 and gross proceeds of no more than $30 million from the definition of a Major Transaction and to include such financing in the definition of Permitted Liens and Indebtedness under the 2012 Financing Transaction Document Amendments. Consent and Amendment Agreements On October 2, 2012, we conducted a private placement (the “2012 Financing”) of senior secured convertible notes (the “2012 Notes”) and warrants (the “2012 Warrants”), in which we raised approximately $15 million in gross proceeds.The 2012 Financing is described further below.On December 31, 2012, we entered into a Consent and Amendment Agreement (the “Amendment”) with holders of the 2012 Notes issued in our 2012 Financing, as described below. Pursuant to the Amendment, the investors agreed to extend the interest payments which were due on January 1, 2013 under the 2012 Notes to February 1, 2013. The aggregate amount of the interest payments is $369,992.48, which amount will continue to accrue interest at the rate of 10% per annum. Additionally, the Amendment amends the registration rights agreement between the Company and the investors entered into in connection with the 2012 Financing to extend the deadline to register the shares underlying the 2012 Notes and 2012 Warrants from December 31, 2012 to January 30, 2013, a date that is 120 days following the issuance of the 2012 Notes and 2012 Warrants. On January 30, 2013, we entered into a Second Consent and Amendment Agreement (the “Second Amendment”) with holders of the 2012 Notes issued in the 2012 Financing. Pursuant to the Second Amendment, the investors agreed to extend the interest payments which were due on February 1, 2013 under the 2012 Notes to February 15, 2013. The aggregate amount of the interest payments is $560,051.13, which amount will continue to accrue interest at the rate of 10% per annum. Additionally, the Second Amendment amended the registration rights agreement between the Company and the investors entered into in connection with the 2012 Financing, as amended by the Amendment, to extend the deadline to register the shares underlying the 2012 Notes and 2012 Warrants from January 30, 2013 to March 1, 2013, a date that is 150 days following the issuance of the 2012 Notes and 2012 Warrants. 3 Amended and Restated 2011 Warrants The 2012 Financing triggered an anti-dilution adjustment to the exercise price of the warrants issued in our private placement completed on March 4, 2011 (the “2011 Warrants”). As a result of disagreements with the holders of the 2011 Warrants as to the appropriate adjusted exercise price of the 2011 Warrants, starting on December 31, 2012, we made offers to each of the holders of the 2011 Warrants to amend and restate the 2011 Warrants.Pursuant and subject to exchange agreements (the “Exchange Agreements”), the 2011 Warrant holders executing the Exchange Agreements exchanged the 2011 Warrants for amended and restated warrants (the “Amended and Restated 2011 Warrants”) that provide for the following amendments: · an adjusted exercise price of $1.10, and a proportionate adjustment in the number of shares underlying the 2011 Warrants, which takes into account all adjustments under the 2011 Warrants as a result of the 2012 Financing; · certain edits to remove a Delisting (as defined in the 2011 Warrants) from qualifying as a fundamental transaction; · a Black-Scholes calculation used to the determine the cash value received by a holder from us in connection with a repurchase of the unexercised portion of a warrant after the occurrence of a fundamental transaction that assumes a zero cost of borrow and a price per share equal to the closing market price of our common stock, immediately prior to the closing of a fundamental transaction; · a Black-Scholes calculation for purposes of determining the value of options issued in connection with the sale of other securities that assumes a zero cost of borrow and a price per share equal to the closing market price of our common stock on the date the options are publicly announced, and if not announced, on the date they are issued; and · excluding the 2012 Financing and exercise of the call option as a trigger for adjustments to the exercise price of the warrants except that adjustments to the exercise price, conversion price or purchase price of the 2012 Financing securities (i) resulting from registration of such securities with the SEC or the commencements of the Rule 144 Period, as contemplated by the 2012 Financing documents, will result in a proportional adjustment to the exercise price of the warrants and (ii) resulting from additional financings or other events will result in adjustments of the exercise price of the warrants pursuant to the terms of the Amended and Restated 2011 Warrants. Prior to the 2012 Financing, the holders of 2011 Warrants had the right in the aggregate to purchase 1,046,102 shares of common stock at an exercise price of $28.80 per share.As of the date of this prospectus, all holders have executed the Exchange Agreements and received Amended and Restated 2011 Warrants.In April 2013, the exercise price of the Amended and Restated 2011 Warrants was adjusted from $1.10 to $1.01 as a result of the conversion price of the 2012 Notes and the exercise price of the 2012 Warrants being reduced from $0.75 to $0.69.Accordingly, the holders of the Amended and Restated 2011 Warrants now have right in the aggregate to purchase 27,218,851 shares of common stock at an exercise price of $1.01. 2012 Financing On October 2, 2012, we conducted a private placement (the “2012 Financing”) of senior secured convertible notes (the “2012 Notes”) and warrants (the “2012 Warrants”), in which we raised approximately $15 million in gross proceeds.Each of the holders of the demand notes described below exchanged their demand notes for the securities issued in the 2012 Financing. Venture Debt Amendments In connection with the 2012 Financing, on October 2, 2012, the Company, Horizon Credit II LLC (“Horizon”) and Horizon Technology Finance Corporation entered into a First Amendment of Venture Loan and Security Agreement (the “Loan Amendment”).The Loan Amendment amends the Venture Loan and Security Agreement dated as of March 14, 2011 pursuant to which Horizon made a loan of $5 million to us (the “Horizon Loan”).The Loan Amendment provides that, effective September 1, 2012, the maturity date for the Horizon Loan is extended from January 1, 2014 until May 1, 2014.We were required to make monthly interest payments of $39,654.12 through June 1, 2013 and are required to make monthly interest and principal payments of $354,779.67 from July 1, 2013 through and including May 1, 2014.Horizon’s security now includes a lien on our intellectual property assets.Effective September 1, 2012, the interest rate on the Horizon Loan was increased from 11.75% to 13.0% per annum. 4 Right of First Negotiation On October 2, 2012, we entered into a Right of First Negotiation Agreement (the “ROFN Agreement”) with Celgene, pursuant to which we granted Celgene a right of first negotiation to the license, sale, assignment, transfer or other disposition by us of any material portion of intellectual property (including patents and trade secrets) or other assets related to our Neo-Urinary Conduit program.The ROFN Agreement provided for Celgene to receive 2012 Warrants to purchase 50% fewer of the shares that otherwise would have been issued to Celgene in the 2012 Financing.In the event of a change in control of the Company, the ROFN Agreement and all of Celgene’s rights pursuant thereto will automatically terminate in all respects and be of no further force and effect. Bridge Financing On September 7, 2012, we issued demand notes (the “Demand Notes”) in the aggregate amount of $1 million to certain new and existing investors (the “Bridge Financing”).In connection with the transaction, holders of the Demand Notes had the option to exchange the principal balance and accrued interest of their Demand Notes with debt securities and warrants issued by the Company in any subsequent offering. Reverse Stock Split On May 30, 2012, we announced that the Board of Directors approved a reverse split of our common stock at a ratio of 1-for-10, effective June 14, 2012.Our common stock began trading on a split-adjusted basis when the Nasdaq Capital Market opened on June14,2012. Listing of our common stock On September 4, 2012, we were notified by Nasdaq of its determination to delist our common stock from Nasdaq effective at the open of business on September 6, 2012, due to our failure to comply with the minimum $2,500,000 stockholders’ equity requirement for continued listing on the Nasdaq Capital Market.Effective at the opening of the market on September 6, 2012, our common stock was transferred from the Nasdaq Capital Market to the OTCQB, which is operated by OTC Markets, Inc., and continues to trade under the symbol “TNGN”. Company Information We were incorporated in the State of Delaware in 2003.Our headquarters are at 3929 Westpoint Boulevard, Suite G, Winston-Salem, North Carolina.Our telephone number is (336) 722-5855 and our Internet website address is www.tengion.com.Information on our website is not incorporated into this prospectus and should not be relied upon in determining whether to make an investment in our common stock. Our common stock trades on the OTCQB, which is operated by OTC Markets, Inc., under the symbol “TNGN”. Summary of Risk Factors Investing in our common stock involves a high degree of risk.Any of the factors set forth on page 20 under “Risk Factors” could harm our business, financial condition, results of operations, or growth prospects.You should carefully consider all of the information set forth in this prospectus and, in particular, the specific factors set forth under “Risk Factors” in deciding whether to invest in our common stock.These important risk factors include, but are not limited to, the following: · If we do not raise significant amounts of capital, we may not be able to fund our operations or remain in business. · We have a substantial amount of debt and contractual obligations that expose us to risks that could adversely affect our business, and we have a history of net losses. · Investors could face substantial dilution if our outstanding warrants are exercised or our convertible notes are converted into shares of our common stock. · Concentration of ownership of our common stock among our executive officers, directors and their affiliates, as well as the concentration of our common stock on a fully-diluted basis among a small number of existing investors, may prevent new investors from influencing significant corporate decisions. 5 · The market price of the shares of our common stock is highly volatile, and purchasers of our common stock could incur substantial losses or lose their entire investment. · Even if we successfully develop our product candidates and obtain necessary marketing approvals to commercialize them, there is no assurance that we will be successful in selling our products. The Offering Securities offered by selling stockholders: 129,964,189 shares, consisting of 26,921,741shares of common stock issuable upon conversion of the 2013 Notes, 80,765,220 shares of common stock issuable upon the exercise of the 2013 Warrants and 22,277,228 shares of common stock issuable upon the exercise of the Celgene Warrants. Securities offered by the Company: None. Shares of common stock outstanding as of July 15, 2013: Use of proceeds: We will not receive any of the proceeds from the sale by any selling stockholder of common stock.We may receive proceeds upon the cash exercise of the 2013 Warrants and the Celgene Warrants, the underlying shares of which are offered under this prospectus.Any proceeds of such warrant exercises will be used for general corporate purposes. Risk factors: See “Risk Factors” beginning on page 20 and the other information included in this prospectus for a discussion of factors you should carefully consider before deciding whether to invest in our securities. Principal market; trading symbol: OTCQB; TNGN Throughout this prospectus, when we refer to the shares of our common stock being registered on behalf of the selling stockholders, we are referring to 129,964,189 shares of our common stock, consisting of 26,921,741shares of common stock issuable upon conversion of the 2013 Notes, 80,765,220 shares of common stock issuable upon the exercise of the 2013 Warrants and 22,277,228 shares of common stock issuable upon the exercise of the Celgene Warrants, or any potential adjustments to the shares underlying such securities.When we refer to the selling stockholders in this prospectus, we are referring to the 2013 Investors and Celgene, who are named in this prospectus as the selling stockholders, and, as applicable, any donees, pledgees, transferees or other successors-in-interest selling shares received after the date of this prospectus from the selling stockholders as a gift, pledge, or other non-sale related transfer. 6 2 Description of 2013 Financing On June 28, 2013, we entered into the 2013 SPA and the Facility Agreement with the 2013 Investors, pursuant to which we agreed to sell to the 2013 Investors $18,576,000 of senior secured convertible notes, warrants to purchase 26,921,741 shares of our common stock exercisable for a period of five years from the date of their issuance and warrants to purchase 53,843,479 shares of our common stock exercisable for a period of ten years from the date of their issuance.The purchase price of the 2013 Notes and 2013 Warrants was approximately $20 million, the conversion price of the 2013 Notes is $0.69 per share and the exercise price of the 2013 Warrants is $0.69 per share. We intend to make all required payments on the 2013 Notes.No payment of principal is required prior to maturity unless there is an event of default or we sell our assets outside of the ordinary course of business.Currently, we do not have the financial resources to pay the principal amount in full.In the event that the 2013 Notes remain outstanding until their maturity and are not earlier converted into shares of our common stock, we expect to need to raise additional capital to pay off the 2013 Notes.Our ability to raise such additional capital is subject to numerous risks and uncertainties, including those set forth in the section titled “Risk Factors.”We may, at our option and subject to certain limitations, pay interest on the 2013 Notes by the issuance of shares of common stock or, if the issuance would exceed certain beneficial ownership limitations, warrants to purchase shares of our common stock, provided that an event of default has not occurred and we have publicly disclosed all material information about the Company. In the event that (i) we are unable to pay interest in shares of common stock or by issuance of warrants to purchase shares of common stock or by issuance of warrants to purchase shares of common stock or (ii) we elect to pay interest in cash, we believe we have sufficient funds to make such payments as they come due through October 1, 2014. The issuance of the 2013 Notes and 2013 Warrants was exempt from registration under the Securities Act pursuant to the exemption for transactions by an issuer not involving any public offering under Section 4(a)(2) of the Securities Act and Regulation D and Regulation S promulgated under the Securities Act thereunder. For detailed information regarding the terms of the 2013 Notes and 2013 Warrants, see the section of this prospectus entitled “Description of Capital Stock.” Description of Collaboration Agreement On June 28, 2013, we entered into the Collaboration Agreement with the Celgene Companies, pursuant to which the Celgene Companies paid us $15 million in exchange for (i) five-year warrants to purchase 7,425,743 shares of common stock and ten-year warrants to purchase 14,851,485 shares of common stock, (ii) a right of first negotiation to our Neo-Kidney Augment Program; and (iii) entering into the Collaboration Agreement in which we agreed to limit development ofour Esophagus Program to activities under the Collaboration Agreement and in which we also granted to Celgene the option to acquire the rights to our Esophagus Programfor 125% of the value of the program, as determined by independent valuation firms. The Celgene Warrants are currently exercisable at an exercise price of $1.01 per share. The issuance of the Celgene Warrants was exempt from registration under the Securities Act pursuant to the exemption for transactions by an issuer not involving any public offering under Section 4(a)(2) of the Securities Act and Regulation D and Regulation S promulgated under the Securities Act thereunder. For more information on the Celgene Warrants, see the section of this prospectus entitled “Description of Capital Stock.” The Esophagus Program is our autologous neo-esophageal implants, which use certain of our intellectual property and a scientific platform relating to the potential creation of new human tissues and organs using autologous cells. The Collaboration Agreement shall expire June 28, 2020, as will Celgene's option to acquire the rights to the Esophagus Program, unless earlier terminated in connection with a change of control transaction. The Right of First Negotiation Agreement (the “ROFN Agreement”) granted Celgene a right of first negotiation to the license, sale, assignment, transfer or other disposition by us of any material portion of intellectual property (including patents and trade secrets) or other assets related to the Neo-Kidney Augment program.In the event of a change in control of the Company, the ROFN Agreement and all of Celgene’s rights pursuant thereto shall automatically terminate in all respects and be of no further force and effect. Market Value of Shares Issuable Upon Conversion of 2013 Notes at Issuance As of the date the 2013 Notes were issued and as of the date of this prospectus, the 2013 Notes are convertible into 26,921,741 shares of our common stock.Based on the closing price per share of our common stock on June 28, 2013 ($0.31), the total value of the shares of common stock issuable upon conversion of the 2013 Notes is $8,345,739.In addition, we have the option to pay interest on the 2013 Notes with shares of freely tradable common stock, subject to certain limitations.For illustrative purposes only, if we paid all interest in common stock, and the shares were issued at a value equal to the closing price per share of our common stock on June 28, 2013 ($0.31), we would issue 17,976,771 shares at a total value of $5,572,800.However, the actual number of shares that may be issued to pay interest will be calculated by dividing the amount of the interest payment by the lesser of: (1) the volume weighted average price for our common stock for the twenty trading days prior to the date the interest payment is due (the “VWAP Period”) or (2) the closing bid price for our common stock as of the last trading day of the VWAP Period. 7 Payments to Selling Stockholders The following table shows the interest payments that we will be required to make to the selling stockholders during the term of the 2013 Notes.This table assumes that interest is paid in cash and that the entire principal amount of the 2013 Notes remains outstanding until their maturity. Selling Stockholder Total Interest Payments for Entire Term RA Capital Healthcare Fund, L.P. $ Blackwell Partners, LLC Deerfield Special Situations International Master Fund, L.P. Deerfield Special Situations Fund, L.P. Perceptive Life Sciences Master Fund Ltd Quintessence Fund L.P. QVT Fund V LP QVT Fund IV LP Sabby Healthcare Volatility Master Fund, Ltd. Sabby Volatility Warrant Master Fund, Ltd. HealthCap IV L.P. HealthCap IV Bis L.P. HealthCap IV KB Ofco Club IV Bay City Capital Fund V, L.P. Bay City Capital Fund V Co-Investment Fund, L.P. Empery Asset Master, Ltd Hartz Capital Investments, LLC Capital Ventures International Midsummer Small Cap Master, Ltd. Hudson Bay Master Fund Ltd Opus Point Healthcare Innovations Fund, LP Total $ We may be required to make certain payments to the selling stockholders in the event of a “major transaction,” which includes (a) a consolidation, merger, exchange of shares or other similar change of control transaction, (b) a sale of all or substantially all of our assets, (c) certain purchase, tender or exchange offers, (d) the issuance by us of an aggregate number of shares of common stock in excess of 40% of our then issued and outstanding shares of common stock, (e) certain liquidation and insolvency events or (f) our shares of common stock ceasing to be registered under Section 12 of the Securities Exchange Act of 1934, as amended.Upon the occurrence of a major transaction, the selling stockholders may require us to redeem the unexercised portions of the 2013 Notes, 2013 Warrants and Celgene Warrants at a value based on the Black-Scholes option pricing model.The following table shows the redemption value of the 2013 Notes, 2013 Warrants and Celgene Warrants as of July 15, 2013. Selling Stockholder Black-Scholes Value of 2013 Notes as of July 15, 2013 Black-Scholes Value of 2013 Warrants as of July 15, 2013 Black-Scholes Value of Celgene Warrants as of July 15, 2013 RA Capital Healthcare Fund, LP $ $ — Blackwell Partners LLC — Deerfield Special Situations International Master Fund, L.P. — Deerfield Special Situations Fund, L.P. — Perceptive Life Sciences Master Fund Ltd — Quintessence Fund L.P. — QVT Fund V LP — QVT Fund IV LP — Sabby Healthcare Volatility Master Fund, Ltd. — Sabby Volatility Warrant Master Fund, Ltd. — Healthcap IV LP — Healthcap IV Bis LP — Healthcap IV KB — Ofco Club IV — Bay City Capital Fund V, L.P. — Bay City Capital Fund V Co-Investment Fund, L.P. — Empery Asset Master, Ltd — Hartz Capital Investments, LLC — Capital Ventures International — Midsummer Small Cap Master, Ltd. — Hudson Bay Master Fund Ltd — Opus Point Healthcare Innovations Fund, LP — Celgene Corporation — — $ Total $ $ $ 8 Payments Related to Registration Obligations If we fail to satisfy our registration obligations or specified filing and effectiveness deadlines, which include (i) the failure to file a registration statement, or additional registration statements if necessary, to register for resale shares underlying the 2013 Notes, 2013 Warrants and Celgene Warrants within the applicable deadline; (ii) the failure to cause the registration statements to become effective within the applicable deadline; (iii) the failure to maintain the effectiveness of the registration statements; (iv) the failure to provide a commercially reasonable written response to any comments to any registration statement submitted by the SEC within twenty days of our receipt of such SEC comments; or (v) at any time after December 28, 2013, all shares of common stock issuable upon the exercise of the 2013 Warrants and Celgene Warrants, to the extent issuable pursuant to a cashless exercise, are not either eligible for immediate resale without volume restriction pursuant to Rule 144(b)(1) without registration under the Securities Act or eligible for resale under the Securities Act under an effective registration statement covering the resale of such shares, then we must pay (a) to the holders of the 2013 Notes, for each 30-day period (prorated for any partial period), a cash payment equal to 1% of such holder’s original principal amount of 2013 Notes on the date of such event of failure, with such payments accruing until the earlier of (i) such time as the event of failure has been cured and (ii) the date on which all of the shares underlying the 2013 Notes may be sold without restriction pursuant to Rule 144 and (b) to the holders of the 2013 Warrants and Celgene Warrants a cash payment equal to 18% of the Black-Scholes value of the remaining unexercised portion of the 2013 Warrants and Celgene Warrants, as applicable, on the date of such event of failure (as recalculated on the first business day of each month thereafter for as long as such failure payments shall continue to accrue). If such Registration Failure under the 2013 Warrants or Celgene Warrants, as applicable, is not cured within the applicable period, the holders of the 2013 Warrants or Celgene Warrants, as applicable, can also cause us to redeem the 2013 Warrants or Celgene Warrants, as applicable, at a value based on the Black-Scholes option pricing model and the holders of the 2013 Notes may declare the 2013 Notes immediately due and payable.However, if the Registration Failure is due solely to the failure of the SEC to declare the Registration Statement effective, the payment due to the holders of the 2013 Warrants or Celgene Warrants, as applicable, will not exceed 25% of the Black-Scholes value of the 2013 Warrants or Celgene Warrants, as applicable. The following table quantifies the payments that would be due to the holders of the 2013 Notes, 2013 Warrants and Celgene Warrants upon a Registration Failure: Payment as of July 15, 2013 Registration Failure with respect to the 2013 Warrants $22,480 per day Registration Failure with respect to the Celgene Warrants $6,201 per day Registration Failure with respect to the 2013 Notes $12,520 for every 30-day delay Failure to cure Registration Failure with respect to the 2013 Warrants within the applicable cure period $8,205,224 (this amount is capped at $11,396,144 if the Registration Failure is due solely to the failure of the SEC to declare the Registration Statement effective) Failure to cure Registration Failure with respect to the Celgene Warrants within the applicable cure period $2,263,222 (this amount is capped at $3,143,364 if the Registration Failure is due solely to the failure of the SEC to declare the Registration Statement effective) Failure to cure Registration Failure with respect to the 2013 Notes within applicable cure period $18,652,340, including payment of accrued interest 9 Payments Upon Other Events If we fail to use our best efforts to (i) timely deliver shares issuable upon the exercise of the 2013 Warrants or Celgene Warrants, as applicable; (ii)issue such shares without a restrictive legend, when and as required; or (iii) timely deliver the 2013 Warrants or Celgene Warrants, as applicable to an assignee, we are required to pay to the holders of the 2013 Warrants or Celgene Warrants, as applicable, an amount payable in cash equal to 18% per annum of the Black-Scholes value of the remaining unexercised warrants on the date of such “event of failure” until such failure is cured.If such event of failure is not cured within the applicable period, the holders of the 2013 Warrants or Celgene Warrants, as applicable can cause us to redeem the 2013 Warrants or Celgene Warrants, as applicable at a value based on the Black-Scholes option pricing model. If we fail to timely issue and deliver the shares issuable upon conversion of the 2013 Notes or a new note for the principal amount not converted, we are required to make a cash payment to the holder based on the holder’s damages. If we elect to pay interest on the 2013 Notes with shares ofcommon stock and fail to timely deliver such shares, we are required to pay an amount equal to 5% of the total dollar amount of interest payments due on the applicable interest payment date. For more information on the 2013 Notes, the 2013 Warrants, the Celgene Warrants, our payment obligations and our registration obligations, see the section of this prospectus titled “Description of Capital Stock.” Potential Profit from Conversion of 2013 Notes As of June 28, 2013, the selling stockholders would not realize any potential profit upon conversion of the 2013 Notes because the conversion price of $0.69 per share for the 2013 Notes at June 28, 2013 exceeded the closing price of $0.31 per share of our common stock on June 28, 2013. In addition to the shares issuable upon conversion of the 2013 Notes, we may, at our option and subject to certain limitations, issue shares of our common stock or, if the issuance would exceed certain beneficial ownership limitations, warrants to purchase shares of common stock to pay interest on the 2013 Notes.If we elect to pay interest in common stock or warrants to purchase common stock, the number of shares are calculated by dividing the amount of the interest payment by the lesser of: (1) the volume weighted average price for our common stock for the twenty trading days prior to the date the interest payment is due (the “VWAP Period”) or (2) the closing bid price for our common stock as of the last trading day of the VWAP Period.Because any interest shares issued will be issued at market prices, the selling stockholders are not expected to realize a profit from such shares. Potential Profit from Exercise of 2013 Warrants and Celgene Warrants As of June 28, 2013, the exercise prices per share for the 2013 Warrants and Celgene Warrants were $0.69 and $1.01, respectively.Because those exercise prices exceeded the closing price of $0.31 per share of our common stock as of June 28, 2013, the selling stockholders would not realize any potential profit as of June 28, 2013 upon exercise of the 2013 Warrants and Celgene Warrants. In addition to the 2013 Warrants and Celgene Warrants issued to the selling stockholders, certain selling stockholders and their affiliates hold warrants and stock options that were issued prior to the 2013 Financing.The exercise price of all of those warrants and stock options was higher than the closing price of our common stock on June 28, 2013 and, therefore, no profit would be realized upon their exercise. Net Proceeds from Convertible Notes and Celgene Warrants The following table sets forth the gross proceeds from the sale of the 2013 Notes and the Celgene Warrants, and calculates the net proceeds after deduction of transaction expenses and anticipated interest payments.The net proceeds do not include the payment of any contingent payments, such as liquidated damages or payments upon a major transaction.The net proceeds assume that all of the 2013 Notes remain outstanding until maturity and that all interest and principal payments are paid in cash.Based on the foregoing assumptions, the net proceeds represent approximately 72% of the gross proceeds. Gross Proceeds from 2013 Notes $ Gross Proceeds from Celgene Warrants Approximate Aggregate Interest Payments ) Approximate Transaction Costs ) Net Proceeds $ 10 Comparison of Company Proceeds to Potential Selling Stockholder Profit The following table summarizes the potential proceeds we will receive in connection with the 2013 Financing.As described above in the sections entitled “2013 Financing and Collaboration Agreement – Potential Profit from Conversion of 2013 Notes” and “2013 Financing and Collaboration Agreement – Potential Profit from Exercise of 2013 Warrants and Celgene Warrants,” the selling stockholders would not realize any potential profit upon conversion of the 2013 Notes and exercise of the 2013 Warrants and Celgene Warrants as of June 28, 2013.For purposes of this table, we have assumed that the selling stockholders will exercise all of the 2013 Warrants and Celgene Warrants on a cash basis.We have also assumed that the 2013 Notes will be held by the selling stockholders through the maturity date of the 2013 Notes. Total Gross Proceeds Payable to the Company Proceeds from Sale of 2013 Notes $ Proceeds from Sale of Celgene Warrants Proceeds from Exercise of 2013 Warrants and Celgene Warrants (1) Total Gross Proceeds $ Payments made or to be made to Selling Stockholders (2) ) Net proceeds to the Company $ Potential payments to Selling Stockholders upon a Registration Failure(3) ) Net proceeds to the Company if payments are made upon a Registration Failure $ Total Possible Profit of Selling Stockholders (4) $ — Percentage (%) of Payments and Profits over Net Profits — % Percentage (%) of Payments and Profits over Net Profits per year of Term (5) — % Percentage (%) oftotal amount of all possible payments and the total possible discount to the market price of the shares underlying the 2013 Notes, 2013 Warrants and Celgene Warrants divided by the gross proceeds to the Company from the sale of the 2013 Notes and Celgene Warrants (6) % Percentage (%) oftotal amount of all possible payments and the total possible discount to the market price of the shares underlying the 2013 Notes, 2013 Warrants and Celgene Warrants divided by the gross proceeds to the Company from the sale of the 2013 Notes and Celgene Warrants per year of Term (5)(6) % Assumes all 80,756,220 shares of common stock issuable upon the exercise of the 2013 Warrants held by the selling stockholders are exercised for cash at the exercise price of $0.69 and that all 22,277,228 Celgene Warrants held by the selling stockholders are exercised for cash at the exercise price of $1.01. Includes the cash payment of interest on the 2013 Notes.Also assumes that the entire principal amount of the 2013 Notes remains outstanding during the term of the 2013 Notes.Does not include the repayment of principal or the payment of any contingent payments.We may be required to make contingent payments to selling stockholders in three instances:(1) upon the occurrence of a major transaction (see “2013 Financing and Collaboration Agreement – Payments to Selling Stockholders”); (2) upon a Registration Failure (see “2013 Financing and Collaboration Agreement – Payments to Selling Stockholders – Payments Related to Registration Obligations”), and (3) upon certain other events of default under the 2013 Notes, 2013 Warrants and Celgene Warrants (see “2013 Financing and Collaboration Agreement – Payments to Selling Stockholders – Payments Upon Other Events”).Upon a major transaction, the selling stockholders may require us to redeem the Celgene Warrants, 2013 Warrants and the 2013 Notes at a value based on the Black-Scholes option pricing model.As of July 15, 2013, the aggregate redemption value of the 2013 Notes, 2013 Warrants and Celgene Warrants is $76,810,374.If a Registration Failure occurred on July15, 2013, we would be required to pay the holders of the 2013 Warrants an aggregate of $22,480 per day that the Registration Failure is not cured, we would pay the holders of the Celgene Warrants an aggregate of $6,201 per day that the Registration Failure is not cured and we would pay the holders of the 2013 Notes $12,520 for every thirty days that the Registration Failure is not cured.If such Registration Failure is not cured within the applicable period, the holders of the 2013 Warrants and Celgene Warrants can also cause us to redeem the 2013 Warrants and Celgene Warrants, respectively, at a value based on the Black-Scholes option pricing model ($8,205,824 and $2,263,222, respectively, as of July 15, 2013) and the holders of the 2013 Notes may declare the 2013 Notes immediately due and payable ($18,652,340, including accrued interest, as of July 15, 2013). However, if the Registration Failure is due solely to the failure of the SEC to declare the Registration Statement effective, the payment due to the holders of the 2013 Warrants and Celgene Warrants would not exceed $71,396,144 and $3,143,364, respectively.The following table sets forth contingent payments that may be made to the selling stockholders if other defaults occur: 11 Default Contingent Payment Amount of Payment as of July 15, 2013 Failure to timely deliver shares issuable upon the exercise of the 2013 Warrants 18% per annum of the Black-Scholes value of the remaining unexercised warrants on the date of such “event of failure” until such failure is cured $22,480 per day Failure to issue such shares without a restrictive legend, when and as required, upon exercise of the 2013 Warrants 18% per annum of the Black-Scholes value of the remaining unexercised warrants on the date of such “event of failure” until such failure is cured $22,480 per day Failure to timely deliver the 2013 Warrants to an assignee 18% per annum of the Black-Scholes value of the remaining unexercised warrants on the date of such “event of failure” until such failure is cured $22,480 per day Failure to timely deliver shares issuable upon the exercise of the Celgene Warrants 18% per annum of the Black-Scholes value of the remaining unexercised warrants on the date of such “event of failure” until such failure is cured $6,201 per day Failure to issue such shares without a restrictive legend, when and as required, upon exercise of the Celgene Warrants 18% per annum of the Black-Scholes value of the remaining unexercised warrants on the date of such “event of failure” until such failure is cured $6,201 per day Failure to timely deliver the Celgene Warrants to an assignee 18% per annum of the Black-Scholes value of the remaining unexercised warrants on the date of such “event of failure” until such failure is cured $6,201 per day Failure to timely issue and deliver the shares issuable upon conversion of the 2013 Notes 1% of the product of (a) the number of shares not issued to the holder on or prior to the share delivery date and (b) the Volume Weighted Average Price of the common stock on the share delivery date (A) $152,323, assuming (1) 100% of the Convertible Notes have been converted and none of the shares were timely delivered and (2) the Volume Weighted Average Price on July 15, 2013 Failure to timely issue and deliver a new note for the principal amount of a 2013 Note not fully converted 1% of the product of (a) the number of shares issuable upon conversion of the principal represented by the Note to have been delivered and (b) the Volume Weighted Average Price of the common stock on the note delivery date $76,162, assuming (1) 50% of the Convertible Notes were converted and notes for the portion not converted was not timely delivered and (2) the Volume Weighted Average Price on July 15, 2013 Following an election to pay interest on the 2013 Notes with shares of common stock, the failure to timely deliver such shares 5% of the total dollar amount of interest payments due on the applicable interest payment date 12 A. Alternatively, at the election of the holder, we must pay to the holder of a 2013 Note, in lieu of the additional damages described in this table, 115% of the amount by which (A) the holder’s total purchase price (including brokerage commissions, if any) for shares purchased to make delivery in satisfaction of a sale by the holder of the conversion shares to which the holder is entitled but has not received upon a conversion exceeds (B) the net proceeds received by the holder from the sale of the shares. Assumes a Registration Failure was not timely cured and the Company was required to redeem the 2013 Warrants and Celgene Warrants at a value based on the Black-Scholes option pricing model and the 2013 Notes were due and payable on July 15, 2013. This number represents the total possible profit to the selling stockholders based on the aggregate discount to market price of the shares underlying the 2013 Notes, 2013 Warrants and Celgene Warrants. Based on three-year term. The total amount of all possible payments assumes the repayment of principal of the 2013 Notes on July 15, 2013, payment of accrued interest on the 2013 Notes as of July 15, 2013 and the redemption value based on the Black-Scholes option pricing model of the 2013 Warrants and Celgene Warrants on July 15, 2013, which is the highest potential payment that may be made to the selling stockholders upon certain defaults. Prior Securities Transactions with Selling Stockholders Certain of the selling stockholders have participated in prior offerings of our securities.On April 14, 2010, we completed our initial public offering. On March 4, 2011, we closed a private placement of securities consisting of shares of common stock and warrants to acquire shares of common stock.These warrants were amended and restated effective December 31, 2012.On March 14, 2011, we refinanced our venture debt with Horizon and, in connection with that refinancing, issued warrants to purchase common stock to Horizon.On February 15, 2013, we paid interest due on the 2012 Notes through the issuance of restricted common stock. The following table summarizes the investment made by the selling stockholders in all offerings of our securities since January 1, 2010, other than the 2013 Financing. 13 Selling Stockholder Date of transaction Total Shares of Common Stock Outstanding prior to Transaction Total Shares of Common Stock Held by Outsiders prior to Transaction (1) Total Number of Securities that were issued in connection with transaction % of Securities Issued or Issuable in Connection with Transaction Market Price at Issue Date Current Price at July 15, A B C D (C/B) Deerfield Management Co 4/14/2010 3% $ 50.00 HealthCap Venture Capital 4/14/2010 13% $ 50.00 Horizon Technology Finance 4/14/2010 1,361 (2) 0% $ 50.00 HealthCap Venture Capital 3/4/2011 494,698 (3) 62% $ 26.00 DAFNA Capital 3/4/2011 42,420 (4) 5% $ 26.00 Deerfield Management Co 3/4/2011 212,014 (5) 26% $ 26.00 RA Capital Management, LLC 3/4/2011 212,014 (5) 26% $ 26.00 Horizon Technology Finance 3/14/2011 7,068 (6) 0% $ 27.40 HealthCap Venture Capital 12/31/2012 384% $ 0.99 DAFNA Capital 12/31/2012 33% $ 0.99 Deerfield Management Co 12/31/2012 164% RA Capital Management, LLC 12/31/2012 2,775,482 (10) 164% Bay City Capital 2/15/2013 2% Celgene Corporation 2/15/2013 9% DAFNA Capital 2/15/2013 1% Deerfield Management Co 2/15/2013 5% HealthCap Venture Capital 2/15/2013 1% RA Capital Management, LLC 2/15/2013 9% HealthCap Venture Capital 4/2/2013 0% DAFNA Capital 4/2/2013 0% Deerfield Management Co 4/2/2013 3% RA Capital Management, LLC 4/2/2013 4% Bay City Capital 4/2/2013 1% Celgene Corporation 4/2/2013 4% HealthCap Venture Capital 7/1/2013 2% DAFNA Capital 7/1/2013 2% Deerfield Management Co 7/1/2013 10% RA Capital Management, LLC 7/1/2013 6% Bay City Capital 7/1/2013 3% Celgene Corporation 7/1/2013 6% 14 Includes all outstanding shares of common stock other than those held by the selling stockholders, affiliates of the selling stockholders and affiliates of the Company. Consists of 1,361 shares of common stock issuable upon the exercise of warrants. Includes 247,352 shares of common stock issuable upon the exercise of warrants. Includes 21,210 shares of common stock issuable upon the exercise of warrants. Includes 106,008 shares of common stock issuable upon the exercise of warrants. Consists of 7,068 shares of common stock issuable upon the exercise of warrants. As of December 31, 2012, the selling stockholder agreed to exchange its warrants to purchase 247,352 shares of common stock for amended and restated warrants to purchase 6,476,125 shares of common stock as further described on page 4. As of December 31, 2012, the selling stockholder agreed to exchange its warrants to purchase 21,210 shares of common stock for amended and restated warrants to purchase 555,316 shares of common stock as further described on page 4. As of December 31, 2012, the selling stockholder agreed to exchange its warrants to purchase 106,008 shares of common stock for amended and restated warrants to purchase 2,775,482 shares of common stock as further described on page 4. As of December 31, 2012, the selling stockholder agreed to exchange its warrants to purchase 106,008 shares of common stock for amended and restated warrants to purchase 2,775,482 shares of common stock as further described on page 4. Reflects the market price on the date such warrants were amended and restated. On November 30, 2012, we notified the holders of the 2012 Notes of our intention to pay the interest due on January 1, 2013 with shares of common stock in lieu of cash.On December 31, 2012, the holders of the 2012 Notes agreed to extend the payment date to February 1, 2013.On January 30, 2013, the holders of the 2012 Notes agreed to extend the interest payment date to February 15, 2013.We paid interest due on the 2012 Notes on February 15, 2013 through the issuance of restrictedcommon stock.For this interest payment only, the holders of 2012 Notes that exchanged Demand Notes in the 2012 Financing for a portion of their 2012 Notes were issued a separate stock certificate or book-entry shares for interest attributable to the portion of the 2012 Notes received by the holder in exchange for the Demand Notes.Upon surrender of the stock certificate or upon written notice for book-entry shares at any time after March 7, 2013, and assuming the holder makes certain representations regarding its holding period of the 2012 Notes and/or Demand Notes and its status as a non-affiliate of the Company, we will issue the holder freely tradable shares of common stock.The aggregate amount of the interest payment was $560,051.31 and we issued 482,804 shares of restricted common stock in satisfaction of these interest payments. 15 In addition to the transactions described above, Dr. Carl-Johan Dalsgaard, a member of our Board of Directors and an affiliate of HealthCap Venture Capital, has received grants of options to acquire common stock as compensation for his service on our Board of Directors.These grants were consistent with our past practice and were made at the same time and in the same amounts as the grants made to our other directors.For more information about the stock options granted to Dr. Dalsgaard, please see the section titled “Compensation of Directors.” Comparison of Registered Shares to Outstanding Shares The following table compares the number of shares of common stock outstanding immediately prior to the 2013 Financing that were held by persons other than the selling stockholders, affiliates of selling stockholders and affiliates of the Company to the number of shares of common stock registered for resale and sold by the selling stockholders and their affiliates in prior transactions as well as the 2013 Financing. Shares Number of shares held by outsiders prior to the 2013 Financing (1) Shares registered for resale by selling stockholders in prior registration statements(2) Shares registered for resale by selling stockholders or affiliates that continue to be held (2) Number of registered shares sold by selling stockholders or affiliates (2) Number of shares registered for resale of selling stockholders in current transaction (3) Includes all outstanding shares of common stock other than those held by the selling stockholders, affiliates of the selling stockholders and affiliates of the Company. Relates to shares of common stock and warrants to purchase common stock issued by the Company in its private placement completed on March 4, 2011 and warrants to purchase common stock issued by the Company in its private placement completed on October 2, 2012. Consists of shares of common stock issuable upon exercise of the 2013 Notes, 2013 Warrants and Celgene Warrants. Relationships and Agreements with Selling Stockholders 2013 Financing On June 28, 2013, we entered into the 2013 SPA and the Facility Agreement with the 2013 Investors, pursuant to which we agreed to sell to the 2013 Investors $18,576,000 of senior secured convertible notes, warrants to purchase 26,921,741 shares of our common stock exercisable for a period of five years from the date of their issuance and warrants to purchase 53,843,479 shares of our common stock exercisable for a period of ten years from the date of their issuance.The purchase price of the 2013 Notes and 2013 Warrants was approximately $20 million, the conversion price of the 2013 Notes is $0.69 per share and the exercise price of the 2013 Warrants is $0.69 per share. On June 28, 2013, we also entered into the Collaboration Agreement with the Celgene Companies, pursuant to which the Celgene Companies paid us $15 million in exchange for (i) five-year warrants to purchase 7,425,743 shares of common stock and ten-year warrants to purchase 14,851,485 shares of common stock, (ii) a right of first negotiation to our Neo-Kidney Augment Program; and (iii) entering into the Collaboration Agreement in which we agreed to limit development of our Esophagus Program to activities under the Collaboration Agreement and in which we also granted to Celgene the option to acquire the rights to our Esophagus Programfor 125% of the value of the program, as determined by independent valuation firms.The Celgene Warrants are are currently exercisable at an exercise price of $1.01 per share. The Esophagus Program is our autologous neo-esophageal implants, which use certain of our intellectual property and a scientific platform relating to the potential creation of new human tissues and organs using autologous cells. The Collaboration Agreement shall expire June 28, 2020, as will Celgene's option to acquire the rights to the Esophagus Program, unless earlier terminated in connection with a change of control transaction. The Right of First Negotiation Agreement (the “ROFN Agreement”) granted Celgene a right of first negotiation to the license, sale, assignment, transfer or other disposition by us of any material portion of intellectual property (including patents and trade secrets) or other assets related to the Neo-Kidney Augment program.In the event of a change in control of the Company, the ROFN Agreement and all of Celgene’s rights pursuant thereto shall automatically terminate in all respects and be of no further force and effect. 16 In connection with the 2013 Financing, we entered into a registration rights agreement, securities purchase agreement and facility agreement with the 2013 Investors.In connection with those agreements, we agreed to file a registration statement covering the resale of the shares of common stock issuable upon the conversion of the 2013 Notes and the exercise of the 2013 Warrants. In connection with the 2013 Financing, we also entered into an Amendment, Waiver and Consent Agreement (the “Amendment, Waiver and Consent Agreement”) with the 2012 Investors.Pursuant to the Amendment, Waiver and Consent Agreement, we and the 2012 Investors agreed to amend the documentation related to our private placement completed on October 2, 2012 (the “October 2012 Financing”) and to waive certain rights thereunder, to, among other things:(i) explicitly permit certain of the 2012 Investors to assign the rights under the Call Option that each such 2012 Investor did not exercise to 2013 Investors; (ii) waive certain procedural requirements regarding the 2013 Financing; (iii) allow us to enter into certain right of first negotiation agreements with respect to our Neo-Urinary Conduit program and Neo-Kidney Augment program, (iv) provide for automatic release of the security interests in assets related to the Esophagus Program upon permitted dispositions of such assets; (v)provide for automatic release of the security interests in assets related to our 80,000 square feet facility in East Norriton, Pennsylvania upon permitted dispositions of such assets; and (vi) allow for waivers and amendments to certain of the October 2012 Financing documentation by a super-majority of the 2012 Investors. In connection with the Collaboration Agreement, we issued the Celgene Warrants to Celgene and, pursuant to the registration rights agreement referred to in the first paragraph above of this subsection entitled “2013 Financing,” agreed to file a registration statement covering the resale of the shares of common stock issuable upon the exercise of the Celgene Warrants. 2012 Financing In September 2012, we issued the Demand Notes in the aggregate amount of $1 million to certain new and existing investors in the Bridge Financing.The Demand Notes bore interest at a rate of 10% per year.The outstanding principal balance, with any accrued interest, was payable on demand at any time on or after October 7, 2012.Each holder of a Demand Note, in its sole discretion, could exchange the principal balance of its Demand Note, together with accrued interest, for the first tranche of debt securities and warrants issued by the Company after September 7, 2012.In October 2012, we closed the 2012 Financing pursuant to which we issued the 2012 Notes and 2012 Warrants, in which we raised approximately $15 million in gross proceeds, including the value of the Demand Notes exchanged for the 2012 Notes and the 2012 Warrants.The 2012 Financing was considered a “Subsequent Offering” and all holders of Demand Notes exchanged their Demand Notes for the 2012 Notes and 2012 Warrants issued in the 2012 Financing. In connection with the 2012 Financing, we entered into a registration rights agreement, securities purchase agreement and facility agreement with the selling stockholders.In connection with those agreements, we agreed to file a registration statement covering the resale of the shares of common stock issuable upon the conversion of the 2012 Notes and the exercise of the 2012 Warrants. We also granted the holders of the 2012 Notes the right to require us to sell to such holders up to an additional $20,000,000 in securities on the same terms as the 2012 Notes and 2012 Warrants (the “Call Option”).The Call Option was exercised in connection with the 2013 Financing. On December 31, 2012, we entered into a Consent and Amendment Agreement (the “First Amendment”) with holders of the 2012 Notes issued in the 2012 Financing. Pursuant to the First Amendment, the holders agreed to extend the interest payments which were due on January 1, 2013 under the 2012 Notes to February1, 2013. Additionally, the First Amendment amends the registration rights agreement between the Company and the selling stockholders entered into in connection with the 2012 Financing to extend the deadline to register the shares underlying the 2012 Notes and 2012 Warrants, up to the maximum number of shares permitted by the SEC to be included in the initial registration statement from December 31, 2012 to January 30, 2013, a date that is 120 days following the issuance of the 2012 Notes and 2012 Warrants. On January 30, 2013, we entered into a Second Consent and Amendment Agreement (the “Second Amendment”) with holders of the 2012 Notes issued in the 2012 Financing, as described below. Pursuant to the Second Amendment, the investors agreed to extend the interest payments which were due on February 1, 2013 under the 2012 Notes to February 15, 2013. The aggregate amount of the interest payments was $560,051.31, whichcontinued to accrue interest at the rate of 10% per annum. Additionally, the Second Amendment amends the registration rights agreement between the Company and the investors entered into in connection with the 2012 Financing to extend the deadline to register the shares underlying the 2012 Notes and 2012 Warrants which are permitted by the SEC to be included in the initial registration statement from January 30, 2013 to March 1, 2013, a date thatis 150 days following the issuance of the 2012 Notes and 2012 Warrants. On November 30, 2012, we notified the holders of the 2012 Notes of our intention to pay the interest due on January 1, 2013 with shares of common stock in lieu of cash. On December 31, 2012, the holders of the 2012 Notes agreed to extend the payment date to February 1, 2013. On January 30, 2013, the holders of the 2012 Notes agreed to extend the interest payment date to February 15, 2013. The aggregate amount of the interest payment was $560,051.31 and we issued 482,804 shares of restricted common stock in satisfaction of these interest payments. 17 On February 14, 2013, we entered into a Third Amendment Agreement to the Registration Rights Agreement and Facility Agreement and an Amendment Agreement to the Warrants and Notes (collectively, the “2012 Financing Transaction Document Amendments”) with the investors in the 2012 Financing to, among other things, allow us until March 31, 2013 to register the maximum amount of shares of common stock issuable upon exercise of the 2012 Warrants, to expand the definition of “freely tradable common stock,” which may be issued in lieu of cash to pay interest on the 2012 Notes to include shares eligible for resale by the holders of 2012 Notes that are not affiliates of the Company without the need for registration under securities laws and to provide that, to the extent we are prevented from paying interest on the 2012 Notes with shares of common stock due to beneficial ownership limitations of the holder of a 2012 Note, we may pay such interest through the issuance of a warrant to purchase shares of common stock, which warrants shall be immediately exercisable, have a term of ten years and an exercise price per share of $0.001. Right of First Negotiation On October 2, 2012, we entered into a Right of First Negotiation Agreement (the “ROFN Agreement”) with Celgene, one of the selling stockholders, pursuant to which we granted Celgene a right of first negotiation to the license, sale, assignment, transfer or other disposition by us of any material portion of intellectual property (including patents and trade secrets) or other assets related to our Neo-Urinary Conduit program.The ROFN Agreement provides for Celgene to receive 2012 Warrants to purchase 50% fewer of the shares that otherwise would have been issued to Celgene in the 2012 Financing.In the event of a change in control of the Company, the ROFN Agreement and all of Celgene’s rights pursuant thereto will automatically terminate in all respects and be of no further force and effect. 2012 Venture Debt Amendments In connection with the 2012 Financing, on October 2, 2012, the Company, Horizon and Horizon Technology Finance Corporation entered into the Loan Amendment.The Loan Amendment amends the Horizon Loan Agreement (defined below).The Loan Amendment provides that, effective September 1, 2012, the maturity date for the Horizon Loan is extended from January 1, 2014 until May 1, 2014.We were required to make monthly interest payments of $39,654.12 through June 1, 2013 and are required to make monthly interest and principal payments of $354,779.67 from July 1, 2013 through and including May 1, 2014.Horizon’s security now includes a lien on our intellectual property assets.Effective September 1, 2012, the interest rate on the Horizon Loan was increased from 11.75% to 13.0% per annum. 2011 Financing On March 4, 2011, we closed a private placement transaction pursuant to which we sold securities consisting of 1,107,939 shares of common stock and warrants to purchase 1,046,102 shares of common stock (the “2011 Warrants”).The purchase price per security was $28.30 and the exercise price of the 2011 Warrants was $28.80 per share.In connection with the 2011 Financing, we entered into a securities purchase agreement and registration rights agreement.That registration rights agreement required us to file resale registration statement(s) covering all of the shares and the warrant shares and to maintain the effectiveness of the registration statement(s) until all securities therein are sold or otherwise can be sold pursuant to Rule144 without any restrictions.The following selling stockholders or their affiliates participated in the 2011 Financing:DAFNA Lifescience Market Neutral LTD, DAFNA Lifescience Select LTD, DAFNA Lifescience LTD, Deerfield Special Situations International Master Fund, L.P., Deerfield Special Situations Fund L.P., HealthCap IV, L.P., HealthCap IV, K.B., HealthCap IV BIS, L.P., OFCO Club IV, RA Capital Healthcare Fund, L.P. and Blackwell Partners LLC. On December 31, 2012, we commenced an offer to the holders of 2011 Warrants to amend and restate the 2011 Warrants. Holders executing the Exchange Agreements exchanged the 2011 Warrants for the Amended and Restated 2011 Warrants that contain various amendments to the 2011 Warrants, including an adjusted exercise price from $28.80 to $1.10 per share.Each of the holders of the 2011 Warrants have executed Exchange Agreements. 2011 Venture Debt Refinancing On March 14, 2011, we entered into a venture loan and security agreement (the “Horizon Loan Agreement”) with Horizon with the primary purpose of refinancing existing indebtedness held by affiliates of Horizon.Pursuant to the Horizon Loan Agreement, Horizon made a loan to us in the principal amount of $5.0 million (the “Loan”), of which we used approximately $4.5 million to repay in full outstanding indebtedness to Horizon Technology Funding Company LLC and Compass Horizon Funding Company LLC. The Loan bore interest at 11.75% per annum.We were required to make payments of accrued interest on the outstanding principal amount of the Loan in the amount of $48,958.33 on the first day of the month commencing May 1, 2011 through and including January 1, 2012.Commencing February 1, 2012, we were required to make 24 monthly payments of principal and interest in the amount of $234,784.04.If not paid sooner, all outstanding amounts due under the Loan Agreement are due and payable on January 1, 2014. 18 To secure payment of the amount financed under the Horizon Loan Agreement, we granted Horizon a first priority security interest in all of our tangible and intangible assets, other than our intellectual property. In addition, as consideration for entering into the Horizon Loan Agreement, we issued to Horizon a five-year warrant to purchase up to 7,068 shares of common stock at an exercise price of $28.80 per share which was immediately exercisable. Investor Rights Agreement On September 24, 2007, we entered into the Second Amended and Restated Investor Rights Agreement, as amended by Amendment No. 1 effective October 15, 2008 (the “Investor Rights Agreement”) with certain of our investors, including HealthCap IV KB, OFCO Club IV, HealthCap IV, L.P., HealthCap IV Bis, L.P., Horizon Technology Funding Company II LLC, Horizon Technology Funding Company III LLC, Deerfield Special Situations Fund L.P. and Deerfield Special Situations Fund International Ltd.The Investor Rights Agreement provided the holders of Registrable Securities with certain demand and piggy back registration rights.“Registrable Securities” include (i)shares of our common stock issued or issuable upon conversion of preferred stock; and (ii)any shares of common stock or other securities issued or issuable with respect to any Registrable Securities by reason of any stock split, stock dividend, recapitalization, reorganization, merger, consolidation, sale of assets or similar event, excluding in any event securities (a)which have been registered under the Securities Act pursuant to an effective registration statement filed thereunder and disposed of in accordance with the registration statement covering them, (b)which have been publicly sold pursuant to Rule 144 under the Securities Act or (c)which may be sold by a Holder and any of its Affiliates without registration pursuant to Rule 144(k) under the Securities Act. Because all of the parties to the Investor Rights Agreement, other than HealthCap IV KB, OFCO Club IV, HealthCap IV, L.P. and HealthCap IV Bis, L.P. may sell their shares without restriction under Rule 144, only these selling stockholders have outstanding registration rights. All other rights granted to the selling stockholders or their affiliates in the Investor Rights Agreement or related agreements terminated upon the consummation of our initial public offering in April 2010. Board of Directors and Observers to the Board of Directors Carl-Johan Dalsgaard, a member of our Board of Directors, is a member of the sole general partner of HealthCap IV, L.P. and HealthCap IV, K.B.Perry Karsen, an observer of the board of directors, is the Chief Executive Officer of Celgene Cellular Therapeutics and Executive Vice President, Chief Operations Officer of Celgene.We have agreed to convert Celgene’s Board observer right to a seat on our Board at any time at Celgene’s election. 19 RISK FACTORS Investing in our common stock involves a high degree of risk.You should carefully consider the following risk factors, as well as the other information in this prospectus, before deciding whether to invest in shares of our common stock.The occurrence of any of the following risks could harm our business, financial condition, results of operations or growth prospects.In that case, the market price of our common stock could decline, and you may lose all or part of your investment. Risks Related to Our Financial Position and Need for Additional Capital In order to fund our operations, we will need to raise significant amounts of capital.We may not be able to raise additional capital when necessary or on acceptable terms to us, if at all. Based upon our current expected level of operating expenditures and debt repayment, and assuming we are not required to settle any outstanding warrants in cash or redeem, or pay cash interest on, any of our senior secured convertible notes, we expect to be able to fund operations through 2014.This period could be shortened if there are any significant increases in planned spending on development programs other than as anticipated or other unforeseen events.We intend to pursue additional sources of capital to continue our business operations as currently conducted and fund deficits in operating cash flows.There is no assurance that such financing will be available when needed or, if available, on terms acceptable to us.Our future capital requirements will depend on many factors, including: · the scope and results of our clinical trials, particularly regarding the number of patients required and the required duration of follow-up for our clinical trials in support of our product candidates; · the scope and results of our research and preclinical development programs; · the costs of operating our research and development facility to support our research and early clinical activities; · the time, complexity and costs involved in obtaining marketing approvals for our product candidates, which could take longer and be more costly than obtaining approval for a new conventional drug candidate, given the FDA’s limited experience with clinical trials and marketing approval for products derived from a patient’s own cells; · the costs of securing commercial manufacturing capacity to support later-stage clinical trials and subsequent commercialization activities, if any; · the costs of maintaining, expanding, protecting and enforcing our intellectual property portfolio, including potential dispute and litigation costs and any associated liabilities and potentially challenging the intellectual property of others; · the costs of entering new markets outside the United States; and · the extent of our contractual obligations and amount of debt service payments we are obligated to make. As a result of these factors, among others, we will need to seek additional funding before we are able to generate positive cash flow from operations.We will need to raise additional funds through collaborative arrangements, public or private sales of debt, equity or equity-linked securities, commercial loan facilities, or some combination thereof.Additional funding may not be available to us on acceptable terms, or at all.If we obtain capital through collaborative arrangements, these arrangements could require us to relinquish some rights to our technologies or product candidates and we may become dependent on third parties.If we raise capital through the sale of equity, or securities convertible into equity, dilution to our then-existing stockholders would result.If we obtain funding through the incurrence of debt, we would likely become subject to covenants restricting our business activities, and holders of debt instruments would have rights and privileges senior to those of our equity investors.In addition, servicing the interest and repayment obligations under our current and future borrowings would divert funds that would otherwise be available to support research and development, clinical or commercialization activities. If we are unable to obtain adequate financing on a timely basis, we may be required to delay, reduce the scope of or eliminate one or more of our development programs, reduce our personnel, or default on our outstanding debt and contractual obligations, any of which could raise substantial doubt about our ability to continue as a going concern and remain in business. 20 We have a substantial amount of debt and contractual obligations that expose us to risks that could adversely affect our business, operating results and financial condition. As ofJuly 15,2013, we had outstanding debt with an aggregate principal amount of $36.9 million, which is secured by liens on substantially all of our assets.Our outstanding debt includes approximately $15 million in 2012 Notes, a $3.3 million loan from our venture debt lender, Horizon Credit II LLC, and approximately $18.6 million in 2013 Notes. Under the terms of the 2012 Notes, beginning January 1, 2013, we were required to make quarterly interest payments in cash or shares of our common stock at 10% per annum.On December 31, 2012, holders of the 2012 Notes agreed to extend the interest payments that were due on January 1, 2013 to February 1, 2013 andon January 30, 2013, the holders agreed to extend the interest payment dateto February 15, 2013. The 2012 Notes are due October 2, 2015.We are permitted, subject to certain restrictions, to satisfy our interest obligations under the 2012 Notes through issuance of shares of our common stock.As of the date of this prospectus, we have issued 1,511,296 shares of common stock to 2012 Note holders in satisfaction of our interest obligations to date. Under the terms of our loan with Horizon Credit II LLC, we are obligated to make interest-only payments through June 1, 2013, followed by monthly payments of principal and interest at an interest rate of 13% per annum through May 1, 2014. Under the terms of the 2013 Notes, beginning October 1, 2013, we are required to make quarterly interest payments in cash or shares of our common stock at 10% per annum.The 2013 Notes are due June 30, 2016.We are permitted, subject to certain restrictions, to satisfy our interest obligations under the 2013 Notes through issuance of shares of our common stock. We expect that the annual principal and interest payments on our outstanding debt will be approximately $4.2 million, $5.1 million, $18.4 million, and $19.5 million in 2013, 2014, 2015, and 2016, respectively.The level and nature of our indebtedness could, among other things: · make it difficult for us to obtain any necessary financing in the future; · limit our flexibility in planning for or reacting to changes in our business; · reduce funds available for use in our operations; · impair our ability to incur additional debt because of financial and other restrictive covenants or the liens on our assets which secure our current debt; · hinder our ability to raise equity capital because, in the event of a liquidation of the business, debt holders receive a priority before equity holders; · make us more vulnerable in the event of a downturn in our business; or · place us at a possible competitive disadvantage relative to less leveraged competitors and competitors that have better access to capital resources. The lease agreement for our Pennsylvania manufacturing facility requires us to provide security and restoration deposits totaling $2.2 million to the landlord.In satisfaction of these security deposit obligations, we have deposited $2.2 million with the landlord. In November 2011, we made a business decision to restructure our corporate operations, consolidate our operations in our Winston-Salem research and development facility and seek to exit our commercial-scale manufacturing facility.We currently have two-and-a-half years left under the lease agreement for our commercial-scale manufacturing facility and a gross rental obligation of $2.8 million. While we will seek to sublease or otherwise reduce the net rental obligation of this facility, there can be no assurance that we will be successful in doing so and we will remain contractually liable for the rental obligations under this lease. Unless we raise substantial additional capital or generate substantial revenue from a licensing transaction or strategic partnership involving one of our product candidates, and there can be no assurance that we will be able to do so, we may not be able to service or repay our debt when it becomes due, in which case our lenders could seek to accelerate payment of all unpaid principal and foreclose on our assets or continue to execute our current business and product development plans.Any such event would raise substantial doubt about our ability to continue as a going concern andhave a material adverse effect on our business, operating results and financial condition. We have a history of net losses and may not achieve or sustain profitability. Our recurring losses from operations and our need for significant additional capital to fund anticipated future losses from operations and debt repayment raise substantial doubt about our ability to continue as a going concern, and as a result, our independent registered public accounting firm included an explanatory paragraph in its report on our financial statements as of and for the year ended December 31, 2012 related to this uncertainty.We have incurred losses in each year since our inception and expect to experience losses for the foreseeable future.As of March 31, 2013, we had an accumulated deficit of $252.9 million.We had net losses of $19.1 million and $16.9 million in the years ended December 31, 2011 and 2012, respectively.These losses resulted principally from costs incurred in our clinical trials, research and development programs, construction of our research laboratories and commercial manufacturing facility, and from our general and administrative expenses.These losses, among other things, have had and will continue to have an adverse effect on our stockholders’ equity, total assets and working capital. 21 We expect to continue to incur significant operating expenses and anticipate that our expenses and losses will increase in the foreseeable future as we seek to further develop our product candidates, technology and manufacturing capabilities.Our expenses are expected to relate to the following: · continuing research and development efforts, including clinical trials for our Neo-Urinary Conduit and Neo-Kidney Augment; · maintaining, expanding, protecting and enforcing our intellectual property portfolio and assets and potentially challenging the intellectual property of others; · expanding our manufacturing capabilities to support commercialization of our current and future product candidates; and · servicing and repaying indebtedness. The extent of our future operating losses is highly uncertain, and we may never achieve or sustain profitability.If we are unable to achieve and then maintain profitability, the market value of our common stock will decline. If we do not successfully develop our product candidates and obtain the necessary marketing approvals to commercialize them, we will not generate sufficient revenues to continue our business operations. In order to obtain marketing approval of our product candidates so that we can generate revenues once they are commercialized, we must conduct extensive preclinical studies and clinical trials to demonstrate that our product candidates are safe and effective and obtain and maintain approval of our manufacturing facilities.Our early stage product candidates, including our Neo-Urinary Conduit and Neo-Kidney Augment, for which we have commenced initial clinical trials, may fail to perform as we expect.Moreover, our Neo-Urinary Conduit, Neo-Kidney Augment and other product candidates may ultimately fail to demonstrate the necessary safety and efficacy for marketing approval.Even if results from preclinical studies and early phase clinical trials are positive, there can be no assurances that later stage studies or trials will be successful.We will need to conduct additional research and development, and devote significant additional financial resources and personnel to develop commercially viable products and obtain the necessary marketing approvals, and if we fail to do so successfully, we may cease operations altogether. Our limited operating history may make it difficult for you to evaluate the success of our business to date and to assess our future viability. We are a development-stage company.We commenced operations in July 2003.Our operations to date have been limited to organizing and staffing, acquiring and developing our technology, and undertaking preclinical studies and clinical trials of our product candidates.We have not demonstrated an ability to successfully complete large-scale clinical trials, obtain marketing approvals for product registration, manufacture a commercial-scale product or arrange for a third party to do so on our behalf, or conduct sales and marketing activities necessary for successful product commercialization.As a result, we have a limited operating history. Even if we are successful in obtaining marketing approval for any of our product candidates, we will need to transition from a company with a research focus to a company capable of supporting commercial activities.We may not be successful in such a transition. If we fail to satisfy our registration obligations in connection with the 2012 Financing, 2013 Financing and Collaboration Agreement, we would be required to make certain cash payments to holders of the 2012 Warrants, 2012 Notes, 2013 Warrants, 2013 Notes and Celgene Warrants.Additionally, in such case, the holders of the 2012 Notes may declare the 2012 Notes immediately due and payable and the holders of the 2013 Notes may declare the 2013 Notes immediately due and payable. In connection with the 2012 Financing, we filed a registration statement to register for resale the shares of common stock issuable upon exercise of the 2012 Warrants, the conversion of the 2012 Notes, and upon adjustments to the 2012 Warrants and 2012 Notes, up to the maximum number of shares able to be registered pursuant to applicable SEC regulations.Because SEC limitations have prohibited us from registering all of the shares of common stock underlying the 2012 Notes and 2012 Warrants on a registration statement, we have agreed to file subsequent registration statements by certain dates until all the underlying shares have been registered or may be freely tradable.We are obligated to maintain the effectiveness of the registration statements until all the shares are sold or otherwise can be sold without registration and without any restrictions.If we fail to satisfy our registration obligations or specified filing and effectiveness dates, we must make cash payments to the holders of the 2012 Warrants and the 2012 Notes.Such cash payments would significantly reduce funds available for use in our operations and could adversely affect our business. If a registration failure under the 2012 Warrants is not cured within the applicable period, the holders of the 2012 Warrants can also cause us to redeem the 2012 Warrants at a value based on the Black-Scholes option pricing model and the holders of the 2012 Notes may declare the 2012 Notes immediately due and payable.In such event, we may not have the financial resources to make such payments. 22 Similarly, in connection with the 2013 Financing and the Collaboration Agreement, we have agreed to file this registration statement, covering up to the maximum number of shares underlying the 2013 Notes, 2013 Warrants and the Celgene Warrants that we are able to register pursuant to applicable SEC limitations.We are obligated to maintain the effectiveness of this registration statement until all shares included herein are sold or otherwise can be sold without registration and without any restrictions.If we fail to satisfy our registration obligations or specified filing and effectiveness dates, we must make cash payments to the holders of the Celgene Warrants, 2013 Warrants and the 2013 Notes.Such cash payments would significantly reduce funds available for use in our operations and could adversely affect our business. If a registration failure under the Celgene Warrants and 2013 Warrants is not cured within the applicable period, the holders of the Celgene Warrants and 2013 Warrants can also cause us to redeem the Celgene Warrants and 2013 Warrants, respectively, at a value based on the Black-Scholes option pricing model and the holders of the 2013 Notes may declare the 2013 Notes immediately due and payable.In such event, we may not have the financial resources to make such payments. Risks Related to the Development of Our Product Candidates Our clinical trials may not be successful. We will only obtain marketing approval to commercialize a product candidate if we can demonstrate to the satisfaction of the FDA or the applicable non-United States regulatory authority, in clinical trials, that the product candidate is safe and effective, and otherwise meets the appropriate standards required for approval for a particular indication.Clinical trials are lengthy, complex and extremely expensive processes with uncertain results.A failure of one or more of our clinical trials may occur at any stage of testing. We are currently conducting a Phase I open-label, single-arm study of our Neo-Urinary Conduit in patients who are undergoing bladder removal due to bladder cancer.We have designed this trial to assess the safety and preliminary efficacy of the Neo-Urinary Conduit.This trial is also intended to allow our clinical investigators to optimize and, as necessary, modify the surgical implantation technique and post-operative care based on the experience gained by prior patients enrolled.As we have limited experience with this product candidate in humans, we may have difficulty optimizing the surgical implantation of the Neo-Urinary Conduit.Seven patients have been enrolled and implanted in this clinical trial; two patients, however, died as a result of health issues unrelated to our Neo-Urinary Conduit product candidate.Based upon the experience of the first three patients, clinical investigators have made surgical modifications in an effort to address stoma patency, conduit integrity and vascular supply.We are focused on completing implantation of the remaining three patients in the trial and then working with the FDA during 2013 to plan for a potential Phase 2/3 clinical trial of this product candidate.However, there may be delays in recruiting patients for this clinical trial, which would delay our development of our Neo-Urinary product candidate.There can be no assurance that, as part of our Phase I clinical trial, patients will not experience additional complications, additional serious adverse events related to our Neo-Urinary Conduit, or serious adverse events that, although not related to our product candidate, could have a materially detrimental impact on our clinical trial.Additionally, we may determine, based upon this trial, that our Neo-Urinary Conduit demonstrates limited safety or efficacy. We are currently conducting a Phase I open-label, single-arm study of our Neo-Kidney Augment in Sweden in patients with stage 3 or 4 chronic kidney disease who are not yet on dialysis but have a progressive deterioration of renal function as the result of Type II Diabetes Mellitus - the most common cause of chronic kidney disease.We have designed this trial to assess the safety and preliminary early signals of efficacy of the Neo-Kidney Augment.This trial is also intended to allow our clinical investigators to optimize and, as necessary, modify the dose necessary to determine optimal safety and efficacy for the next phase of clinical trials.As we have no experience with this product candidate in humans, we may identify new safety barriers to delivering the Neo-Kidney Augment into the kidney, optimizing the surgical implantation of the Neo-Kidney Augment, defining an optimal dose for delaying the progression of chronic kidney disease, determining an optimal measure of Neo-Kidney Augment effect in chronic kidney disease patients, and defining the most responsive patient population. We are focused on recruiting 3-5 patients for this trial during 2013.Based on our clinical experience in early phase regenerative medical trials, there may be delays in recruiting patients for this clinical trial, which would delay our development of our Neo-Kidney Augment.There can be no assurance that, as part of our Phase I clinical trial, patients will not experience complications, serious adverse events related to our Neo-Kidney Augment, or serious adverse events that, although not related to our product candidate, could have a materially detrimental impact on our clinical trial.Additionally, we may determine, based upon this trial, that our Neo-Kidney Augment demonstrates limited safety or efficacy in patients with chronic kidney disease associated with Type II Diabetes Mellitus. 23 We may find it difficult to enroll patients in our clinical trials. Our initial product candidates are designed to treat diseases that affect relatively few patients.This could make it difficult for us to enroll the number of patients that may be required for the clinical trials we would be required to conduct in order to obtain marketing approval for our product candidates. In addition, we may have difficulty finding eligible patients to participate in our clinical trials because our trials may include stringent enrollment criteria.For example, a patient may require a concomitant surgical procedure that would prevent them from being enrolled in a clinical trial, may be using alternative therapies, or the extent of a patient’s overall medical condition may render such patient ineligible to participate in our trials.Our Neo-Urinary Conduit has limited experience in humans and no patients have been exposed to our Neo-Kidney Augment.Patients may not want to enroll in a trial where they are among the first group of patients to receive this product candidate.Additionally, as we have been developing the surgical procedure in the first group of patients for our Neo-Urinary Conduit, each of the first three patients receiving the Neo-Urinary Conduit experienced complications and serious adverse events, which could have the effect of discouraging others from enrolling in this trial.Our inability to enroll a sufficient number of patients for any of our current or future clinical trials would result in significant delays and could require us to abandon one or more clinical trials altogether. Our product development programs are based on novel technologies and are inherently risky. We are subject to the risks of failure inherent in the development of products based on new technologies.The novel nature of our Organ Regeneration Platform creates significant challenges with respect to product development and optimization, manufacturing, government regulation and approval, third-party reimbursement and market acceptance.For example, the FDA has relatively limited experience with the development and regulation of autologous neo-organs and, therefore, the pathway to marketing approval for our product candidates may accordingly be more complex, lengthy and uncertain than for a more conventional new drug candidate.The FDA may not approve our product candidates or may approve them with certain restrictions that may limit our ability to market our product candidates, and our product candidates may not be successfully commercialized, if at all. We have limited experience in conducting and managing the preclinical development activities and clinical trials necessary to obtain marketing approvals necessary for marketing our product candidates, including approval by the FDA. Our efforts to develop all of our product candidates are at an early stage.We may be unable to progress our product candidates that are undergoing preclinical testing into clinical trials.Success in preclinical testing and early clinical trials does not ensure that later clinical trials will be successful, and favorable initial results from a clinical trial do not necessarily predict outcomes in subsequent clinical trials.The indications of use for which we are pursuing development may have clinical effectiveness endpoints that have not previously been reviewed or validated by the FDA, which may complicate or delay our effort to ultimately obtain FDA approval.We cannot guarantee that our clinical trials will ultimately be successful. We have not obtained marketing approval or commercialized any of our product candidates.We may not successfully design or implement clinical trials required for marketing approval to market our product candidates.We might not be able to demonstrate that our product candidates meet the appropriate standards for marketing approval, particularly as our technology may be the first of its kind to be reviewed by the FDA.If we are not successful in conducting and managing our preclinical development activities or clinical trials or obtaining marketing approvals, we might not be able to commercialize our product candidates, or might be significantly delayed in doing so, which will materially harm our business. If we are not able to retain qualified management and scientific personnel, we may fail to develop our technologies and product candidates. Our future success depends to a significant extent on the skills, experience and efforts of the principal members of our scientific and management personnel.These members include John L. Miclot, our President and Chief Executive Officer, and Timothy Bertram, D.V.M., Ph.D., our President, Research and Development and Chief Scientific Officer.The loss of either or both of these individuals could harm our business and might significantly delay or prevent the achievement of research, development or business objectives.Competition for personnel is intense and our financial position may make it difficult to retain or attract qualified management and scientific personnel.We may be unable to retain our current personnel or attract or integrate other qualified management and scientific personnel in the future. 24 We rely on third parties to conduct certain preclinical development activities and our clinical trials, and those third parties may not perform satisfactorily. We do not conduct in our facilities certain preclinical development activities of our product candidates, such as preclinical studies in animals, nor do we conduct clinical trials for our product candidates ourselves.We rely on, or work in conjunction with, third parties, such as contract research organizations, medical institutions and clinical investigators, to perform these functions.Our reliance on these third parties for preclinical and clinical development studies reduces our control over these activities.We are responsible for ensuring that each of our preclinical development activities and our clinical trials is conducted in accordance with the applicable U.S. federal and state laws and foreign regulations, general investigational plans and protocols.However, other than our contracts with these third parties, we have no direct control over these researchers or contractors, as they are not our employees.Moreover, the FDA requires us to comply with standards, commonly referred to as Good Clinical Practices, or GCP, for conducting, recording and reporting the results of our clinical trials to assure that data and reported results are credible and accurate and that the rights, safety and confidentiality of trial participants are protected.Our reliance on third parties that we do not control does not relieve us of these responsibilities and requirements.Furthermore, these third parties also may have relationships with other entities, some of which may be our competitors.If these third parties do not successfully carry out their contractual duties, meet expected deadlines or conduct our preclinical development activities or our clinical trials in accordance with regulatory requirements or our stated protocols, we will not be able to obtain, or may be delayed in obtaining, marketing approvals for our product candidates and will not be able to, or may be delayed in our efforts to, successfully commercialize our product candidates.These third parties may be warned, suspended or otherwise sanctioned by the FDA or other government or regulatory authorities for failing to meet the applicable requirements imposed on such third parties.As a result, the third parties may not be able to fulfill their contractual obligations, and the results obtained from the preclinical and clinical research using their services may not be accepted by the FDA to support the marketing approval of our product candidates.If the third parties or their employees become debarred by the FDA, we cannot use the research data derived from their services to support the marketing approval of our product candidates.Finally, these third parties may be bought by other entities, change their business plans or strategies or they may go out of business, thereby preventing them from meeting their contractual obligations to us. We may not be able to secure and maintain relationships with research institutions and clinical investigators that are capable of conducting and have access to necessary patient populations for the conduct of our clinical trials. We rely on research institutions and clinical investigators to conduct our clinical trials.Our reliance upon research institutions, including hospitals and clinics, provides us with less control over the timing and cost of clinical trials and the ability to recruit subjects.If we are unable to reach agreement with suitable research institutions and clinical investigators on acceptable terms, or if any resulting agreement is terminated because, for example, the research institution and/or clinical investigators lose their licenses or permits necessary to conduct our clinical trials, we may be unable to quickly replace the research institution and/or clinical investigator with another qualified research institution and/or clinical investigator on acceptable terms.We may not be able to secure and maintain agreement with suitable research institutions to conduct our clinical trials. Compliance with governmental regulations regarding the treatment of animals used in research could increase our operating costs, which would adversely affect the commercialization of our technology. The Animal Welfare Act, or AWA, is the federal law that covers the treatment of certain animals used in research.Currently, the AWA imposes a wide variety of specific regulations that govern the humane handling, care, treatment and transportation of certain animals by producers and users of research animals, most notably relating to personnel, facilities, sanitation, cage size, feeding, watering and shipping conditions.Third parties with whom we contract are subject to registration, inspections and reporting requirements.Furthermore, some states have their own regulations, including general anti-cruelty legislation, which establish certain standards in handling animals.If we or any of our contractors fail to comply with regulations concerning the treatment of animals used in research, we may be subject to fines and penalties and adverse publicity, and our operations could be adversely affected. Public perception of ethical and social issues may limit or discourage the type of research we conduct. Our clinical trials involve people, and we and third parties with whom we contract also do research involving animals.Governmental authorities could, for public health or other purposes, limit the use of human or animal research or prohibit the practice of our technology.Public attitudes may be influenced by claims that our technology or that regenerative medicine generally is unsafe for use in research or is unethical and akin to cloning.In addition, animal rights activists could protest or make threats against our facilities, which may result in property damage and subsequently delay our research.Ethical and other concerns about our methods, particularly our use of human subjects in clinical trials or the use of animal testing, could adversely affect our market acceptance. Risks Related to the Manufacturing of Our Product Candidates We have only limited experience manufacturing our product candidates.We may not be able to manufacture our product candidates in quantities sufficient for our clinical trials and/or any commercial launch of our product candidates. We may encounter difficulties in the production of our product candidates.Construction of neo-organs from autologous live human cells involves strict adherence to complex manufacturing and storage protocols and procedures.Early stage clinical manufacturing is conducted in our pilot facility and, while we have supported clinical manufacturing from this location, future difficulties may arise that limit our production capability and delay progress in our clinical trials.Currently, we also occupy a commercial-scale manufacturing facility.As a result of our November 2011 business decision to restructure our corporate operations, we have decided to consolidate our operations in our Winston-Salem research and development facility and to seek to exit our commercial-scale manufacturing facility.As a result of this decision, as our product candidates advance into later-stage clinical trials toward commercialization, we will need to either develop our own internal manufacturing capability or contract with a third-party manufacturer to conduct this manufacturing on our behalf.Obtaining our own commercial scale manufacturing capacity will be costly and time consuming.Additionally, we may have difficulty finding suitable third parties with the manufacturing expertise that we need. These occurrences could increase our costs or cause delays in the production of our product candidates necessary for any Phase III clinical trial and/or any anticipated commercial launch of our product candidates, any of which could damage our reputation and harm our business. 25 The current manufacture of our product candidates involves the use of regulated animal tissues, and future product candidates may also use animal-sourced materials. We currently utilize several bovine-derived products, such as growth media, in the manufacture of our Neo-Urinary Conduit and we also use animal-derived products, such as gelatin (porcine) and growth media (bovine), in the manufacture of our Neo-Kidney Augment.Bovine-sourced materials are strictly regulated in the United States and other jurisdictions due to their capacity to transmit the prior disease Bovine Spongiform Encephalopathy, or BSE, which manifests itself in humans as Creutzfeldt-Jakob Disease.Although we obtain our supply of bovine-based materials from closed herds in jurisdictions that are not currently known to carry BSE, there can be no assurance that these herds will remain BSE-free or that a future outbreak or presence of other unintended and potentially hazardous agents would not adversely affect our product candidates or patients that may receive them.Further, our future product candidates may involve the use of bovine-sourced or other animal-based materials, which could increase the risk of transmission of other diseases carried by such animals. If a natural or man-made disaster strikes our manufacturing facility, we would be unable to manufacture our product candidates for a substantial amount of time, which would harm our business. Our manufacturing facility and manufacturing equipment would be difficult to replace and could require substantial replacement lead-time and additional funds if we lost use of either the facility or equipment.Our facility may be affected by natural disasters, such as floods.We do not currently have back-up capacity, so in the event our facility or equipment was affected by man-made or natural disasters, we would be unable to manufacture any of our product candidates until such time as our facility could be repaired or rebuilt.Although we currently maintain global property insurance with personal property limits of $26.9 million and business interruption insurance coverage of $5.4 million for damage to our property and the disruption of our business from fire and other casualties, such insurance may not be sufficient to cover all of our potential losses and may not continue to be available to us on acceptable terms, or at all. Our business involves the use of hazardous materials that could expose us to environmental and other liability. Our research and development processes and our operations involve the controlled storage, use and disposal of hazardous materials including, but not limited to, biological hazardous materials.We are subject to federal, state and local regulations governing the use, manufacture, storage, handling and disposal of these materials and waste products.Although we believe that our safety procedures for handling and disposing of these hazardous materials comply with the standards prescribed by law and regulation, the risk of accidental contamination or injury from hazardous materials cannot be completely eliminated.In the event of an accident, we could be held liable for any damages that result, and any liability could exceed the limits or fall outside the coverage of our insurance.Moreover, we may not be able to maintain insurance to cover these risks on acceptable terms, or at all.We could also be required to incur significant costs to comply with current or future laws and regulations relating to hazardous materials.We currently maintain insurance coverage that is consistent with similar companies in our stage of development.In addition to global property insurance, we maintain general liability insurance coverage of $1 million each occurrence and $2 million in the aggregate, umbrella liability insurance of $4 million, and workers’ compensation coverage with statutory limits, including employer’s liability coverage of $0.5 million per incident.Such insurance may not be sufficient to cover all of our potential losses and may not continue to be available to us on acceptable terms, or at all. Risks Related to Marketing Approval and Other Government Regulations We cannot market and sell our product candidates in the United States or in other countries if we fail to obtain the necessary marketing approvals or licensure. We cannot sell our product candidates until regulatory agencies grant marketing approval, or licensure.The process of obtaining such marketing approval is lengthy, expensive and uncertain.It is likely to take many years to obtain the required marketing approvals for our product candidates or we may never gain the necessary approvals.Any difficulties that we encounter in obtaining marketing approval may have a substantial adverse impact on our operations and cause our stock price to decline significantly.Any adverse events in our clinical trials for one of our product candidates could negatively impact the clinical trials and approval process for our other product candidates. 26 To obtain marketing approvals in the United States for our product candidates, we must, among other requirements, complete carefully controlled and well-designed clinical trials sufficient to demonstrate to the FDA that the product candidate is safe and effective for each indication for which we seek approval.Several factors could prevent completion or cause significant delay of these trials, including an inability to enroll the required number of patients or failure to obtain FDA approval to commence a clinical trial.Negative or inconclusive results from, or adverse events during, a preclinical safety study or clinical trial could cause the preclinical study or clinical trial to be repeated or a program to be terminated, even if other studies or trials relating to the program are successful.The FDA can place a clinical trial on hold if, among other reasons, it finds that patients enrolled in the trial are or would be exposed to an unreasonable and significant risk of illness or injury.If safety concerns develop, we, an Institutional Review Board, or IRB, or the FDA could stop our trials before completion.The populations for which we are developing our product candidates may have other medical complications that would affect their experience in our trials and would affect their experience with our product candidates, if approved.A serious adverse event is an event that results in significant medical consequences, such as hospitalization or prolonged hospitalization, disability or death, and if unexpected must be reported to the FDA.We cannot guarantee that other safety concerns regarding our product candidates will not develop. The pathway to marketing approval for our product candidates may be more complex and lengthy than for approval of a conventional new drug or biologic.Similarly, to obtain approval to market our product candidates outside of the United States, we will need to submit clinical data concerning our product candidates and receive marketing approval from governmental agencies, which in certain countries includes approval of the price we intend to charge for our product.We may encounter delays or rejections if changes occur in regulatory agency policies, or if reports from preclinical and clinical testing on similar technology or products raise safety and/or efficacy concerns, during the period in which we develop a product candidate or during the period required for review of any application for marketing approval.If we are not able to obtain marketing approvals for use of our product candidates under development, we will not be able to commercialize such products and, therefore, may not be able to generate sufficient revenues to support our business. The FDA may impose requirements on our clinical trials that could harm our business. The requirements the FDA may impose on clinical trials for our product candidates are uncertain.As a result, we cannot guarantee that we will be able to comply with such requirements.For example, the FDA may require endpoints in our late-stage clinical trials that are different from, or in addition to, either the endpoints in our early-stage clinical trials or the endpoints that we may propose.The endpoints or other study elements, including sample size, the FDA requires may make it less likely that our Phase III clinical trials are successful or may delay completion of the trials.If we are unable to comply with the FDA’s requirements, we will not be able to get approval for our product candidates and our business will suffer. If we are not able to conduct our clinical trials properly and on schedule, marketing approval by the FDA and other regulatory authorities may be delayed or denied. Our clinical trials may be delayed or terminated for many reasons, including, but not limited to, if: · the FDA does not grant permission to proceed or places the trial on clinical hold; · subjects do not enroll or remain in our trials at the rate we expect; · we fail to manufacture necessary amounts of product candidate; · our pilot manufacturing facility is ordered by FDA or other government or regulatory authority to temporarily or permanently shut down due to violations of current Good Manufacturing Practice, or cGMP, or other applicable requirements, or infections or cross-contaminations of product candidates in the manufacturing process; · subjects choose an alternative treatment for the indications for which we are developing our product candidates, or participate in competing clinical trials; · subjects experience an unacceptable rate or severity of adverse side effects; · reports from preclinical or clinical testing on similar technologies and products raise safety and/or efficacy concerns; · third-party clinical investigators lose their license or permits necessary to perform our clinical trials, do not perform our clinical trials on our anticipated schedule or consistent with the clinical trial protocol, Good Clinical Practice and regulatory requirements, or other third parties do not perform data collection and analysis in a timely or accurate manner; 27 · inspections of clinical trial sites by the FDA or IRBs find regulatory violations that require us to undertake corrective action, suspend or terminate one or more sites, or prohibit us from using some or all of the data in support of our marketing applications; · third-party contractors become debarred or suspended or otherwise penalized by FDA or other government or regulatory authorities for violations of regulatory requirements, in which case we may need to find a substitute contractor, and we may not be able to use some or any of the data produced by such contractors in support of our marketing applications; or · one or more IRBs or our Data Safety Monitoring Board, or DSMB, refuses to approve, suspends or terminates the trial at an investigational site, precludes enrollment of additional subjects, or withdraws its approval of the trial. If we are unable to conduct our clinical trials properly and on schedule, the FDA may delay or deny marketing approval. Final marketing approval of our product candidates by the FDA or other regulatory authorities for commercial use may be delayed, limited, or denied, any of which would adversely affect our ability to generate operating revenues. Any of the following factors, if one or more were to occur, could cause final marketing approval for our product candidates to be delayed, limited or denied: · our product candidates could fail to demonstrate safety and efficacy in preclinical or clinical testing; · the manufacturing processes for our product candidates could fail to consistently demonstrate their safety and purity; · the FDA could disagree with the clinical endpoints we propose for our clinical trials and refuse to allow us to conduct clinical trials utilizing clinical endpoints we believe are appropriate; · it could take many years to complete the testing of our product candidates, and failure can occur at any stage of the process; · negative results or adverse side effects during a clinical trial could cause us to delay or terminate development efforts for a product candidate; · the FDA could seek the advice of an Advisory Committee of physician and patient representatives that may view the risks of our product candidates as outweighing the benefits; · the FDA could require us to expand the size and scope of the clinical trials; or · the FDA could impose post-marketing restrictions. Our development costs will increase if we have material delays in our clinical trials, or if we are required to modify, suspend, terminate or repeat a clinical trial.If marketing approval for our product candidates is delayed, limited or denied, our ability to market products, and our ability to generate product sales, would be adversely affected. Any product for which we obtain marketing approval could be subject to restrictions or withdrawal from the market and we may be subject to penalties if we fail to comply with regulatory requirements or if we experience unanticipated problems with our product candidates, when and if any of them are approved. Any product for which we obtain marketing approval, along with the manufacturing processes, post-approval clinical data, labeling, advertising and promotional activities for such product, will be subject to continual requirements of and review by the FDA and comparable regulatory authorities, including through periodic inspections.These requirements include, but are not limited to, submissions of safety and other post-marketing information and reports, registration requirements, cGMP and Quality System Regulation, or QSR, requirements relating to quality control, quality assurance and corresponding maintenance of records and documents.Even if marketing approval of a product is granted, the approval may be subject to limitations on the indicated uses for which the product may be marketed or to other conditions of approval, or may contain requirements for costly and time consuming post-marketing testing and surveillance to monitor the safety or efficacy of the product.Discovery after approval of previously unknown problems with our product candidates or manufacturing processes, or failure to comply with regulatory requirements, may result in actions such as: 28 · restrictions on such products’ manufacturers or manufacturing processes; · restrictions on the marketing or distribution of a product, including refusals to permit the import or export of products; · warning letters or untitled letters; · warning labels on the products; · withdrawal of the products from the market; · refusal to approve pending applications or supplements to approved applications that we submit; · suspension of any ongoing clinical trials; · recall of products; · fines, restitution or disgorgement of profits or revenue; · suspension or withdrawal of marketing approvals; · product seizure; · injunctions;or · imposition of civil or criminal penalties. In addition, if any of our product candidates are approved, our product labeling, advertising and promotion would be subject to regulatory requirements and continuing regulatory review.The FDA strictly regulates the promotional claims that may be made about prescription products.In particular, a product may not be promoted for uses that are not approved by the FDA as reflected in the product’s approved labeling.The FDA and other agencies actively enforce the laws and regulations prohibiting the promotion of off-label uses, and a company that is found to have improperly promoted off-label uses may be subject to significant sanctions. Current or future legislation may make it more difficult and costly for us to obtain marketing approval of our product candidates. In 2007, the Food and Drug Administration Amendments Act of 2007, or the FDAAA, became law.This legislation grants significant new powers to the FDA, many of which are aimed at assuring the safety of drugs and biologics after approval.For example, FDAAA granted the FDA new authority to impose post-approval clinical study requirements, require safety-related changes to product labeling and require the adoption of risk management plans, referred to as risk evaluation and mitigation strategies, or REMS.The REMS may include requirements for special labeling or medication guides for patients, special communication plans to health care professionals, and restrictions on distribution and use.Pursuant to FDAAA, if the FDA makes the requisite findings, it might require that a new product be used only by physicians with specified specialized training, only in specified designated health care settings, or only in conjunction with special patient testing and monitoring.The legislation also included requirements for disclosing clinical study results to the public through a clinical study registry, and renewed requirements for conducting clinical studies to generate information on the use of products in pediatric patients.Under the FDAAA, companies that violate the new law are subject to substantial civil monetary penalties.The requirements and changes imposed by the FDAAA may make it more difficult, and more costly, to obtain and maintain approval of new biological products. In addition, the FDA’s regulations, policies or guidance may change and new or additional statutes or government regulations may be enacted that could prevent or delay marketing approval of our product candidates or further restrict or regulate post-approval activities.For example, proposals have been made to further expand post-approval requirements and restrict sales and promotional activities.It is impossible to predict whether additional legislative changes will be enacted, or whether the FDA regulations, guidance or interpretations will be changed, or what the impact of such changes or the marketing approvals of our product candidates, if any, may be. 29 Risks Related to the Commercialization of Our Product Candidates If we fail to educate and train physicians as to the distinctive characteristics, benefits, safety, clinical efficacy and cost-effectiveness of our product candidates, our sales will not grow. Acceptance of our product candidates depends, in large part, on our ability to train physicians in the proper implantation of our neo-organs, which will require significant expenditure of our resources.Convincing physicians to dedicate the time and energy necessary to properly train to use new products and techniques is challenging, and we may not be successful in these efforts.If physicians are not properly trained, they may ineffectively implant our product candidates.Such misuse or ineffective implantation may result in unsatisfactory patient outcomes, patient injury, negative publicity or lawsuits against us.Accordingly, even if our product candidates are superior to alternative treatments, our success will depend on our ability to gain and maintain market acceptance for our product candidates.If we fail to do so, our sales will not grow and our business, financial condition and results of operations will be adversely affected.We may not have adequate resources to effectively educate the medical community and/or our efforts may not be successful due to physician resistance or perceptions regarding our product candidates. We face uncertainty related to pricing, reimbursement and health care reform, which could reduce our revenue. Sales of our product candidates, if approved for commercialization, will depend in part on the availability of coverage and reimbursement from third-party payors such as government insurance programs, including Medicare and Medicaid, private health insurers, health maintenance organizations and other health care related organizations.If our product candidates are approved for commercialization, pricing and reimbursement may be uncertain.Both the federal and state governments in the United States and foreign governments continue to propose and pass new legislation affecting coverage and reimbursement policies, which are designed to contain or reduce the cost of health care.Further federal and state proposals and health care reforms are likely. And these reforms could limit the prices that can be charged for the product candidates that we develop and may further limit our commercial opportunity.There may be future changes that result in reductions in current coverage and reimbursement levels for our products, if commercialized, and we cannot predict the scope of any future changes or the impact that those changes would have on our operations. Adoption of our product candidates by the medical community may be limited if doctors and hospitals do not receive full reimbursement for our products, if commercialized.Cost control initiatives may decrease coverage and payment levels for our product candidates and, in turn, the price that we will be able to charge for any product.We are impacted by efforts by public and private third-party payors to control costs.We are unable to predict all changes to the coverage or reimbursement methodologies that will be applied by private or government payors to our product candidates.Any denial of private or government payor coverage or inadequate reimbursement for procedures performed using our products, if commercialized, could harm our business and reduce our revenue. We could be adversely affected if healthcare reform measures substantially change the market for medical care or healthcare coverage in the United States. The U.S. Congress recently adopted legislation regarding health insurance, which has been signed into law.As a result of this new legislation, substantial changes could be made to the current system for paying for healthcare in the United States, including changes made in order to extend medical benefits to those who currently lack insurance coverage.Extending coverage to a large population could substantially change the structure of the health insurance system and the methodology for reimbursing medical services, drugs and devices.These structural changes could entail modifications to the existing system of private payors and government programs, such as Medicare, Medicaid and State Children’s Health Insurance Program, creation of a government-sponsored healthcare insurance source, or some combination of both, as well as other changes.Restructuring the coverage of medical care in the United States could impact the reimbursement for prescribed drugs, biopharmaceuticals, medical devices, or our product candidates.If reimbursement for our approved product candidates, if any, is substantially less than we expect in the future, or rebate obligations associated with them are substantially increased, our business could be materially and adversely impacted. Extending medical benefits to those who currently lack coverage will likely result in substantial cost to the U.S. federal government, which may force significant changes to the healthcare system in the United States.Much of the funding for expanded healthcare coverage may be sought through cost savings.While some of these savings may come from realizing greater efficiencies in delivering care, improving the effectiveness of preventive care and enhancing the overall quality of care, much of the cost savings may come from reducing the cost of care.Cost of care could be reduced by decreasing the level of reimbursement for medical services or products, or by restricting coverage and, thereby, utilization of medical services or products.In either case, a reduction in the utilization of, or reimbursement for, any product for which we receive marketing approval in the future could have a materially adverse impact on our financial performance. There is substantial uncertainty regarding the exact meaning and interpretation of the provisions of healthcare reform that have been enacted.This uncertainty limits our ability to forecast changes that may occur in the future and to manage our business accordingly. 30 We may face competition from companies and institutions that may develop products that make ours less attractive or obsolete through new technologies that may be similar to ours or through more traditional pharmaceutical or medical device treatments. Many of our competitors have greater resources or capabilities than we have, or may already have or succeed in developing better products or in developing products more quickly than we do, and we may not compete successfully with them. The medical device, pharmaceutical and biotechnology industries are highly competitive.We compete for funding.If our product candidates become available for commercial sale, we will compete in the marketplace.For funding, we compete primarily with other companies that, like us, are focused on discovering and developing novel products or therapies for the treatment of human disease based on regenerative medicine technologies or other novel scientific principles.In the marketplace, we may eventually compete with other companies and organizations that are marketing or developing therapies for our targeted disease indications, based on traditional pharmaceutical, medical device or other, non-cellular therapies and technologies. We also face competition in the cell therapy field from academic institutions and governmental agencies.Many of our current and potential competitors have greater financial and human resources than we have, including more experience in research and development and more established sales, marketing and distribution capabilities. We anticipate that competition in our industry will increase.In addition, the health care industry is characterized by rapid technological change, resulting in new product introductions and other technological advancements.Our competitors may develop and market products that render our current product or any future product non-competitive or otherwise obsolete. The use of our product candidates in human subjects may expose us to product liability claims, and we may not be able to obtain adequate insurance. We face an inherent risk of product liability claims.Our clinical-stage product candidates are in early development and have not been used over an extended period of time in a large number of patients and, therefore, our long-term safety and efficacy data are limited.Patients have experienced in the past and may experience in the future serious adverse events.Our current product liability coverage is $5 million per occurrence and in the aggregate.We will need to increase our insurance coverage if and when we begin commercializing any of our product candidates.We may not be able to obtain or maintain product liability insurance on acceptable terms with adequate coverage.If claims against us substantially exceed our coverage, then our business could be adversely impacted.Regardless of whether we are ultimately successful in any product liability litigation, such litigation could consume substantial amounts of our financial and managerial resources and could result in, among other things: · significant awards against us; · substantial litigation costs; · injury to our reputation and the reputation of our product candidates; and · withdrawal of clinical trial participants and adverse regulatory action. Any of these results would substantially harm our business. We have never marketed a product before, and if we are unable to establish an effective focused sales force and marketing infrastructure, we will not be able to commercialize our product candidates successfully. We intend to explore building the necessary marketing and sales infrastructure to market and sell our current product candidates, if they receive marketing approval.We currently do not have internal sales, distribution and marketing capabilities.The development of a sales and marketing infrastructure for our domestic operations will require substantial resources, will be expensive and time consuming and could negatively impact our commercialization efforts, including delay of any product launch.These costs may be incurred in advance of any approval of our product candidates.In addition, we may not be able to hire a focused sales force in the United States that is sufficient in size or has adequate expertise in the medical markets that we intend to target, including surgery.If we are unable to establish our focused sales force and marketing capability for our product candidates, we may not be able to generate any product revenue, may generate increased expenses and may never become profitable. If we are unable to establish development or marketing collaborations with third parties, we may not be able to develop, commercialize or distribute our products successfully. We may need to establish development or marketing collaborations with third parties in order to complete development of our product candidates or for the commercialization or distribution of our product candidates.We expect to face competition in our efforts to identify appropriate collaborators or partners to help develop or commercialize our product candidates in our target commercial areas.If we are unable to establish adequate collaborations, our ability to develop or market our product candidates could be adversely affected.Further, to the extent third parties with whom we collaborate fail to perform, our ability to achieve our development or marketing goals may be adversely affected, and our business could suffer. 31 Risks Related to Intellectual Property If we are unable to obtain and maintain protection for our intellectual property, the value of our technology and products will be adversely affected. Our success will depend in large part on our ability to obtain and maintain protection in the United States and other countries for the intellectual property covering or incorporated into our technology and products.The patent situation in the field of biotechnology and pharmaceuticals generally is highly uncertain and involves complex legal, technical, scientific and factual questions.We may not be able to obtain additional issued patents relating to our technology or products.Even if issued, patents issued to us or our licensors may be challenged, narrowed, invalidated, held to be unenforceable or circumvented, or determined not to cover our product candidates or our competitors’ products, which could limit our ability to stop competitors from marketing identical or similar products or reduce the term of patent protection we may have for our product candidates.Changes in either patent laws or in interpretations of patent laws in the United States and other countries may diminish the value of our intellectual property or narrow the scope of our patent protection.The degree of future protection for our proprietary rights is uncertain, and we cannot ensure that: · we or our licensors were the first to make the inventions covered by each of our pending patent applications; · we or our licensors were the first to file patent applications for these inventions; · others will not independently develop similar or alternative technologies or duplicate any of our technologies; · any patents issued to us or our licensors will provide a basis for commercially viable products, will provide us with any competitive advantages or will not be successfully challenged by third parties; · we will continue developing additional proprietary technologies that are patentable; · we will file patent applications for new proprietary technologies promptly or at all; · our patents will not expire prior to or shortly after commencing commercialization of a product; · our licensors will enforce the rights of the patents we license; or · the patents of others will not have a negative effect on our ability to do business. In addition, we cannot guarantee that any of our pending patent applications will result in issued patents.If patents are not issued in respect of our pending patent applications, we may not be able to stop competitors from marketing products similar to ours. Our patents also may not afford us protection against competitors with identical or similar technology. Because patent applications in the United States and many other jurisdictions are typically not published until 18 months after filing, or in some cases not at all, and because publications of discoveries in the scientific literature often lag behind the actual discoveries, neither we nor our licensors can be certain that we or they were the first to make the inventions claimed in our or their issued patents or pending patent applications, or that we or they were the first to file for protection of the inventions set forth in these patent applications.If a third party has also filed a United States patent application covering our product candidates or a similar invention, we may have to participate in an adversarial proceeding, known as an interference, declared by the United States Patent and Trademark Office to determine priority of invention in the United States.The costs of these proceedings could be substantial and it is possible that our efforts could be unsuccessful, resulting in a loss of our United States patent position.If a third party believes we or our licensor were not entitled to the grant of one or more patents, such third party may challenge such patents in an interference or re-examination proceeding in the United States, or opposition or similar proceeding in another country. If we fail to comply with our obligations in our intellectual property licenses with third parties, we could lose license rights that are important to our business. We are a party to license agreements with Children’s Hospital Boston and Wake Forest University Health Sciences pursuant to which we license certain intellectual property relating to our product candidates. We may enter into additional licenses in the future.Our existing licenses impose, and we expect that future licenses will impose, various diligence, milestone payment, royalty, insurance and other obligations on us.If we fail to comply with these obligations, the licensor may have the right to terminate the license, in which event we might not be able to market any product that is covered by the licensed patents. 32 If we are unable to protect the confidentiality of our proprietary information, trade secrets and know-how, the value of our technology and product candidates could be adversely affected. Our proprietary information, trade secrets and know-how are important components of our intellectual property, particularly in connection with the manufacturing of our product candidates.We seek to protect our proprietary information, trade secrets, know-how and confidential information, in part, by confidentiality agreements with our employees, corporate partners, outside scientific collaborators, sponsored researchers, consultants and other advisors.We also have confidentiality and invention or patent assignment agreements with our employees and our consultants.If our employees or consultants breach these agreements, we may not have adequate remedies for any of these breaches.In addition, our proprietary information, trade secrets and know-how may otherwise become known to or be independently developed by others.Enforcing a claim that a party illegally obtained and is using our proprietary information, trade secrets and know-how is difficult, expensive and time consuming, and the outcome is unpredictable.In addition, courts outside the United States may be less willing to protect trade secrets.Costly and time consuming litigation could be necessary to seek to enforce and determine the scope of our proprietary information, trade secrets and know-how, and failure to obtain or maintain protection of proprietary information, trade secret and know-how could adversely affect our competitive business position. If we infringe or are alleged to infringe the intellectual property rights of third parties, our business could suffer. Our research, development and commercialization activities, as well as any product candidates or products resulting from these activities, may infringe or be accused of infringing one or more claims of an issued patent or may fall within the scope of one or more claims in a published patent application that may subsequently issue and to which we do not hold a license or other rights.Third parties may own or control these patents or patent applications in the United States and abroad.These third parties could bring claims against us that would cause us to incur substantial expenses and, if successful against us, could cause us to pay substantial damages.Further, if a patent infringement suit were brought against us, we could be forced to stop or delay research, development, manufacturing or sales of the product or product candidate that is the subject of the suit.No assurance can be given that patents do not exist, have not been filed, or could not be filed or issued, that contain claims covering our product candidates, technology, or methods. In order to avoid or settle potential claims with respect to any of the patent rights described above or any other patent rights of third parties, we may choose or be required to seek a license from a third party and be required to pay license fees or royalties or both.These licenses may not be available on acceptable terms, or at all.Even if we or our future collaborators were able to obtain a license, the rights may be non-exclusive, which could result in our competitors gaining access to the same intellectual property.Ultimately, we could be prevented from commercializing one or more product candidates, or be forced to cease some aspect of our business operations, if, as a result of actual or threatened patent infringement claims, we are unable to enter into licenses on acceptable terms.This could harm our business significantly. Others may sue us for infringing their patent or other intellectual property rights or file nullity, opposition, re-examination or interference proceedings against our patents, even if such claims or proceedings are without merit, which would similarly harm our business.Furthermore, during the course of litigation, confidential information may be disclosed in the form of documents or testimony in connection with discovery requests, depositions or trial testimony.Disclosure of our confidential information and our involvement in intellectual property litigation could materially adversely affect our business. There has been substantial litigation and other proceedings regarding patent and other intellectual property rights in the pharmaceutical and biotechnology industries.In addition to infringement claims against us, we may become a party to other patent litigation and other proceedings, including interference proceedings declared by the United States Patent and Trademark Office and opposition proceedings in the European Patent Office, regarding intellectual property rights with respect to our product candidates and technology.Even if we prevail, the cost to us of any patent litigation or other proceeding could be substantial. Some of our competitors may be able to sustain the costs of complex patent litigation more effectively than we can because they have substantially greater resources.In addition, any uncertainties resulting from any litigation could significantly limit our ability to continue our operations.Patent litigation and other proceedings may also absorb significant management time.Many of our employees were previously employed at universities or otherbiotechnology or pharmaceutical companies, including our competitors or potential competitors.We try to ensure that our employees do not use the proprietary information, trade secrets or know-how of others in their work for us.However, we may be subject to claims that we or these employees have inadvertently or otherwise used or disclosed intellectual property, trade secrets, know-how or other proprietary information of any such employee’s former employer.Litigation may be necessary to defend against these claims and, even if we are successful in defending ourselves, could result in substantial costs to us or be distracting to our management.If we fail to defend any such claims, in addition to paying monetary damages, we may jeopardize valuable intellectual property rights, disclose confidential information or lose personnel. 33 Risks Related to our Common Stock Our common stock is currently quoted on the over-the-counter market, which may make it more difficult to resell shares of our common stock. On September 6, 2012, our common stock ceased trading on the NASDAQ market and became quoted on the OTCQB, an over-the-counter market.This market lacks the credibility of established stock markets and is characterized by a lack of liquidity, sporadic trading, and larger gaps between bid and ask prices. Compared to a seasoned issuer with stock traded on an established market, which typically results in a large and steady volume of trading activity, there may be periods when trading activity in our shares is minimal or nonexistent. In addition, our common stock is deemed to be “penny stock”, which means stock traded at a price less than $5 per share, which will make it unsuitable for some investors to purchase.Furthermore, the SEC imposes additional rules on broker-dealers that recommend the purchase or sale of penny stock.These additional burdens may discourage broker-dealers from effecting transactions in our common stock and may limit the number of stock brokers that are willing to act as market makers for our common stock. As a result, purchasers of our common stock may be unable to resell their shares. The market price of the shares of our common stock is highly volatile, and purchasers of our common stock could incur substantial losses. The market price of our common stock has fluctuated significantly since our initial public offering, and our stock price is likely to continue to be volatile.The over-the-counter market in general and the market for biotechnology companies in particular have experienced extreme volatility that has often been unrelated to the operating performance of particular companies.The market price for our common stock may be influenced by many factors, including: · setbacks or difficulties associated with our clinical trials; · our ability to enroll patients in our clinical trials; · results of clinical trials of our product candidates or those of our competitors; · regulatory developments in the United States and foreign countries; · variations in our financial results or those of companies that are perceived to be similar to us; · changes in the structure of healthcare payment systems, especially in light of current reforms to the U.S. healthcare system; · announcements by us of significant acquisitions, strategic partnerships, joint ventures or capital commitments; · market conditions in the pharmaceutical and biotechnology sectors and issuance of securities analysts’ reports or recommendations; · sales of substantial amounts of our stock by existing stockholders; · sales of our stock by insiders and 5% stockholders; · general economic, industry and market conditions; · additions or departures of key personnel; · intellectual property, product liability or other litigation against us; · expiration or termination of our relationships with our collaborators; and · the other factors described in this “Risk Factors” section. In addition, in the past, stockholders have initiated class action lawsuits against biotechnology and pharmaceutical companies following periods of volatility in the market prices of these companies’ stock.Such litigation, if instituted against us, could cause us to incur substantial costs and divert management’s attention and resources, which could have a material adverse effect on our business, financial condition and results of operations. 34 The future sale of our common stock could negatively affect our stock price. As of July 15, 2013, we had 4,124,015 shares of common stock outstanding, and notes and warrants that are convertible and exercisable respectively, into at least 237 million shares of common stock (subject to adjustment upward in accordance with the terms of such notes and warrants).The currently outstanding shares can be freely sold in the public market and some of the shares subject to warrants, upon issuance, may also be freely sold in the public market, subject, in each case, to certain restrictions imposed by federal securities laws on the holders of our shares.In addition, we may pay interest that accrues on our 2012 Notes and 2013 Notes with shares of common stock, which may be freely tradable.As of July 15, 2013, we also had under our stock option and equity incentive plans 232,046 shares reserved for issuance related to equity awards granted to our officers, directors and employees and an additional54,939 shares reserved for issuance, all of which, when issued, may be freely sold in the public market, subject to certain restrictions imposed by federal securities laws on our affiliates.Sales of substantial amounts of our common stock in the public market, or the perception that these sales could occur, could cause the market price of our common stock to decline.These sales could also make it more difficult for us to sell equity or equity-related securities in the future at times or prices that we deem appropriate. Concentration of ownership of our outstanding common stock among our executive officers, directors and their affiliates, as well as the concentration of our common stock on a fully-diluted basis among a small number of existing investors, may prevent new investors from influencing significant corporate decisions and may lead to substantial dilution to existing stockholders. As of July 15, 2013, our executive officers, directors and their affiliates own, in the aggregate, approximately 14% of the 4,124,015 shares of our outstanding common stock.In addition, as of July 15, 2013, our executive officers and directors hold options to purchase191,068 shares of common stock upon exercising their options at a weighted-average exercise price of $9.59 per share.Funds and entities affiliated with directors and board observers hold convertible notes and warrants, which are convertible and exercisable respectively, into at least 129 million shares of common stock (subject to adjustment upward in accordance with the terms of such notes and warrants).Furthermore, a small number of existing investors hold convertible notes and warrants, which are convertible and exercisable respectively, into approximately 190 million shares of common stock (subject to adjustment upward in accordance with the terms of such notes and warrants). The conversion of the convertible notes and exercise of the warrants could lead to substantial dilution to existing and new stockholders.To the extent we pay interest on our 2012 Notes and 2013 Notes with shares of common stock, the percentage of our outstanding shares held by these investors will increase.Furthermore, these persons, if acting together, would be able to significantly influence all matters requiring stockholder approval, including the election and removal of directors and any merger or other significant corporate transactions.The interests of this group of investors may not coincide with our interests or the interests of existing stockholders. We will need to raise additional capital to fund our operations, which may cause dilution to our existing stockholders, restrict our operations or require us to relinquish rights. We may seek additional capital through a combination of private and public equity offerings, debt financings and collaboration, strategic and licensing arrangements.To the extent that we raise additional capital through the sale of equity or convertible debt securities, your ownership interest may be diluted, and the terms may include liquidation or other preferences that adversely affect your rights as a stockholder.In addition, the Amended and Restated 2011 Warrants, 2012 Warrants, 2012 Notes, 2013 Warrants, 2013 Notes and Celgene Warrants provide that the exercise price or conversion price, as applicable, of such warrants or convertible notes would be decreased in the event we subsequently issue stock at a price per share less than the current exercise price or conversion price per share of the warrants or convertible notes.Furthermore, the Amended and Restated 2011 Warrants, 2012 Warrants, 2013 Warrants and Celgene Warrants contain provisions that would proportionately increase the number of shares for which such warrants are exercisable.Debt financing, if available, may involve agreements that include covenants limiting or restricting our ability to take specific actions such as incurring debt, making capital expenditures or declaring dividends.If we raise additional funds through collaboration, strategic alliance and licensing arrangements with third parties, we may have to relinquish valuable rights to our technologies or product candidates or grant licenses on terms that are not favorable to us. Certain provisions of the Amended and Restated 2011 Warrants, the Celgene Warrants, securities issued in the 2012 Financing and securities issued in the 2013 Financing provide for preferential treatment to the holders of the securities and could impede a sale of the Company. The Amended and Restated 2011 Warrants, the 2012 Warrants, the 2013 Warrants and the Celgene Warrants give each holder the option to receive a cash payment based on a Black-Scholes valuation of the warrant upon a change in control of the Company.In the case of the Amended and Restated 2011 Warrants, the method of calculating the Black-Scholes value includes the requirement to calculate the Black-Scholes value using the greater of volatility of 100% and average historical volatility for certain trading periods. In the case of the 2012 Warrants, 2013 Warrants and Celgene Warrants, the Black-Scholes value must be calculated using an average historical volatility for certain trading day periods.The cash payment could be greater than the consideration that our other equity holders would receive in a change in control transaction.In addition, holders of the Amended and Restated 2011 Warrants, 2012 Notes, 2012 Warrants, 2013 Notes, 2013 Warrants and Celgene Warrants have the option to require us to redeem these securities upon a change in control transaction.The provisions of the Amended and Restated 2011 Warrants, 2012 Warrants, 2012 Notes, 2013 Warrants, 2013 Notes and Celgene Warrants could make a change in control transaction more expensive for a potential acquirer and could negatively impact our ability to pursue and consummate such a transaction. 35 Certain provisions of Delaware law and of our charter documents contain provisions that could delay and discourage takeover attempts and any attempts to replace our current management by stockholders. Certain provisions of our certificate of incorporation and bylaws, and applicable provisions of Delaware corporate law, may make it more difficult for or prevent a third party from acquiring control of us or changing our board of directors and management.These provisions include: · the ability of our board of directors to issue preferred stock with voting or other rights or preferences; · the inability of stockholders to act by written consent; · a classified board of directors with staggered three-year terms; · requirement that special meetings of our stockholders may only be called upon a resolution adopted by an affirmative vote of a majority of our board of directors; and · requirements that our stockholders comply with advance notice procedures in order to nominate candidates for election to our board of directors or to place stockholders’ proposals on the agenda for consideration at meetings of stockholders. We are afforded the protections of Section203 of the Delaware General Corporation Law, which prevents us from engaging in a business combination with a person who acquires at least 15% of our common stock for a period of three years from the date such person acquired such common stock, unless prior board or stockholder approval was obtained. Any delay or prevention of a change of control transaction or changes in our board of directors or management could deter potential acquirers or prevent the completion of a transaction in which our stockholders could receive a substantial premium over the then-current market price for their shares. We do not expect to pay cash dividends on our common stock in the foreseeable future. We do not anticipate paying cash dividends on our common stock in the foreseeable future.Any payment of cash dividends will depend upon our financial condition, results of operations, capital requirements and other factors and will be at the discretion of our board of directors.Accordingly, you will have to rely on capital appreciation, if any, to earn a return on your investment in our common stock.Currently, we are subject to contractual restrictions on the payment of dividends under certain of our debt instruments.Furthermore, we may become subject to additional contractual restrictions or prohibitions on the payment of dividends. USE OF PROCEEDS The selling stockholders will receive all of the proceeds from the sale of the shares offered for sale by them under this prospectus.We will not receive any proceeds from the resale of shares by the selling stockholders covered by this prospectus.We would receive proceeds if the 2013 Warrants and Celgene Warrants, the underlying shares of which are offered under this prospectus, are exercised for cash.Any such proceeds will be used for general corporate purposes. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Our common stock traded on the Nasdaq Global Market from April 9, 2010 until April 3, 2012 under the symbol “TNGN”.From April 4, 2012 until September 5, 2012, our stock traded on the Nasdaq Capital Market.Effective September 6, 2012, our common stock is quoted on the OTCQB, which is operated by OTC Markets, Inc., and continues to trade under the symbol “TNGN”. The following table provides, for the periods indicated, the high and low bid prices for our common stock.These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions.The share prices have been adjusted to give effect to the 1-for-10 reverse stock split effective June 14, 2012. 36 Fiscal Year 2011 High Low First quarter Second quarter Third quarter Fourth quarter Fiscal Year 2012 High Low First quarter Second quarter Third quarter Fourth quarter Fiscal Year 2013 High Low First quarter Second quarter Holders of Record On July 15, 2013, the closing price per share of our common stock was $0.70 as reported on the OTCQB and there were approximately 145 holders of record.Because many of our shares are held by brokers and other institutions on behalf of stockholders, we are unable to estimate the total number of stockholders represented by these record holders. Dividends We have never declared or paid any cash dividends on our common stock.We currently do not plan to declare dividends on shares of our common stock in the foreseeable future.We expect to retain our future earnings, if any, for use in the operation and expansion of our business.In addition, in certain circumstances, we are prohibited by various borrowing arrangements from paying cash dividends without the prior written consent of the lenders. Our transfer agent and registrar is American Stock Transfer and Trust Company, located at 6201 15th Avenue, Brooklyn, New York 11219. 37 SELECTED FINANCIAL DATA The following selected financial data should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and the related notes appearing elsewhere in this prospectus.The statements of operations data for the years ended December 31, 2009, 2010, 2011 and 2012, and the balance sheet data as of December 31, 2011 and 2012 have been derived from our audited financial statements and related notes, which are included elsewhere in this prospectus.The statement of operations data for the year ended December 31, 2007 and 2008 and the balance sheet data as of December 31, 2007, 2008, and 2009 have been derived from audited financial statements which do not appear in this prospectus.The historical results presented (in thousands, except per share data) are not necessarily indicative of future results. Years Ended December 31, Statement of Operations Data: Operating expenses: Research and development $ General and administrative Depreciation Impairment of property and equipment — Other expense — Loss from operations ) Interest income (expense), net 45 ) Change in fair value of warrant liability ) Net loss ) Accretion of redeemable convertible preferred stock to redemption value ) — — Net loss applicable to common stockholders $ ) $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) $ ) $ ) Weighted-average common shares outstanding 66 68 70 Change in fair value of embedded derivative and derivative liability — 38 As of December 31, Balance Sheet Data: Cash, cash equivalents, and short-term investments $ Working capital ) Total assets Long-term debt Redeemable convertible preferred stock — — — Total stockholders’ equity (deficit) 39 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements Any statements herein or otherwise made in writing or orally by us with regard to our expectations as to financial results and other aspects of our business may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements relate to our future plans, objectives, expectations and intentions and may be identified by words like “believe,” “expect,” “designed,” “may,” “will,” “should,” “seek,” or “anticipate,” and similar expressions. These forward looking statements may include, but are not limited to, statements concerning: (i) our plans to develop and commercialize our product candidates; (ii) our ongoing and planned preclinical studies and clinical trials; (iii) the timing of and our ability to obtain and maintain marketing approvals for our product candidates; (iv) the rate and degree of market acceptance and clinical utility of our products; (v) our plans to leverage our Organ Regeneration Platform to discover and develop product candidates; (vi) our ability to identify and develop product candidates; (vii) our commercialization, marketing and manufacturing capabilities and strategy; (viii) our intellectual property position; (ix) our estimates regarding expenses, future revenues, capital requirements and needs for additional financing; and (x) other risks and uncertainties, including those under the heading “Risk Factors” in this prospectus, as well as in other documents filed by us with the SEC. Although we believe that our expectations are based on reasonable assumptions within the bounds of our knowledge of our business and operations, the forward-looking statements contained in this document are neither promises nor guarantees. Our business is subject to significant risks and uncertainties and there can be no assurance that our actual results will not differ materially from our expectations. Factors which could cause actual results to differ materially from our expectations set forth in our forward-looking statements are set forth in the section entitled “Risk Factors” in this prospectus, as well as in other documents filed by us with the SEC and include, among others: (i) patients enrolled in our clinical trials may experience adverse events related to our product candidates, which could delay our clinical trials or cause us to terminate the development of a product candidate; (ii) we may have difficulty enrolling patients in our Neo-Urinary Conduit and Neo-Kidney Augment clinical trials; and (iii) we may notbe able to reduce the net rental obligation for our Pennsylvania facility prior to the expiration of the existing lease. The forward-looking statements made in this document are made only as of the date hereof and we do not intend to update any of these factors or to publicly announce the results of any revisions to any of our forward-looking statements other than as required under the federal securities laws. Overview Tengion, Inc. is a regenerative medicine company focused on discovering, developing, manufacturing and commercializing a range of neo-organs, or products composed of living cells, with or without synthetic or natural materials, implanted or injected into the body to engraft into, regenerate, or replace a damaged tissue or organ. Using our Organ Regeneration Platform, we create these neo-organs using a patient’s own cells, or autologous cells. We believe our proprietary product candidates harness the intrinsic regenerative pathways of the body to regenerate a range of native-like organs and tissues. Our product candidates are intended to delay or eliminate the need for chronic disease therapies, organ transplantation, and the administration of anti-rejection medications. In addition, our neo-organs are designed to replace the need to substitute other tissues of the body for a purpose to which they are poorly suited. Building on our clinical and preclinical experience, we are initially leveraging our Organ Regeneration Platform to develop our Neo-Urinary Conduit for bladder cancer patients who are in need of a urinary diversion and our Neo-Kidney Augment for patients with advanced chronic kidney disease. To date, we have devoted substantially all of our resources to the development of our Organ Regeneration Platform and product candidates, as well as to our facilities that we employ to manufacture our neo-organs. Since our inception in July 2003, we have had no revenue from product sales, and have funded our operations principally through the private and public sales of equity securities and debt financings. We have never been profitable and, as of March 31, 2013, we had an accumulated deficit of $252.9 million, including $48.4 million of cumulative accretion on the Redeemable Convertible Preferred Stock through April 2010. We expect to continue to incur significant operating losses for the foreseeable future as we advance our product candidates from discovery through preclinical studies and clinical trials and seek marketing approval and eventual commercialization. Cash and cash equivalents at March 31, 2013 were $2.9 million, representing 38% of total assets. Based upon our current expected level of operating expenditures and debt repayment, and assuming we are not required to settle any outstanding warrants in cash or redeem, or pay cash interest on, any of our convertible notes, we expect to be able to fund operations through 2014. We will need to raise more funds to complete the ongoing and planned clinical trials for our Neo-Urinary Conduit and Neo-Kidney Augment. There is no assurance that such financing will be available or, if available, on terms acceptable to us. 40 Financial Operations Overview Research and Development Expense Our research and development expense consists of expenses incurred in developing and testing our product candidates and are expensed as incurred. Research and development expense include: · personnel related expenses, including salaries, benefits, travel and other related expenses including stock-based compensation; · payments made to third-party contract research organizations for preclinical studies, investigative sites for clinical trials and consultants; · costs associated with regulatory filings and the advancement of our product candidates through preclinical studies and clinical trials; · laboratory and other supplies; · manufacturing development costs; and · facility maintenance. Preclinical study and clinical trial costs for our product candidates are a significant component of our current research and development expenses. We track and record information regarding external research and development expenses on a per-study basis. Preclinical studies are currently coordinated with third-party contract research organizations and expense is recognized based on the percentage completed by study at the end of each reporting period. Clinical trials are currently coordinated through a number of contracted sites and expense is recognized based on a number of factors, including actual and estimated patient enrollment and visits, direct pass-through costs and other clinical site fees. We utilize internal employees, resources and facilities across multiple product candidates.We do not allocate internal research and development expenses among product candidates. The following table summarizes our research and development expense for the three months ended March 31, 2012 and 2013 (in thousands): Three Months Ended March31, Change Third-party direct program expenses: Urologic $ $ $ ) Renal ) Total third-party direct program expenses ) Other research and development expense ) Total research and development expense $ $ $ ) 41 The following table summarizes our research and development expense for the years ended December 31, 2011 and 2012. Year Ended December31, (in thousands) Third-party direct program expenses: Urologic $ $ Renal Total third-party direct program expenses Other research and development expense Total research and development expense $ $ From our inception in July 2003 through March 31, 2013, we have incurred research and development expense of $130.1 million. We expect that a large percentage of our research and development expense in the future will be incurred in support of our current and future preclinical and clinical development programs. These expenditures are subject to numerous uncertainties in timing and cost to completion. We expect to continue to test our product candidates in preclinical studies for toxicology, safety and efficacy, and to conduct additional clinical trials for each product candidate. If we are not able to engage a partner prior to the commencement of later stage clinical trials, we may fund these trials ourselves. As we obtain results from clinical trials, we may elect to discontinue or delay clinical trials for certain product candidates or programs in order to focus our resources on more promising product candidates or programs. Completion of clinical trials by us or our future collaborators may take several years or more, but the length of time generally varies according to the type, complexity, novelty and intended use of a product candidate. The cost of clinical trials may vary significantly over the life of a project as a result of differences arising during clinical development, including, among others: · the number of sites included in the trials; · the length of time required to enroll suitable patients; · the number of patients that participate in the trials; · the duration of patient follow-up; · the development stage of the product candidate; and · the efficacy and safety profile of the product candidate. None of our product candidates have received FDA or foreign regulatory marketing approval. In order to grant marketing approval, the FDA or foreign regulatory agencies must conclude that clinical data establishes the safety and efficacy of our product candidates. Furthermore, our strategy includes entering into collaborations with third parties to participate in the development and commercialization of our product candidates. In the event that third parties have control over the clinical trial process for a product candidate, the estimated completion date would largely be under control of that third party rather than under our control. We cannot forecast with any degree of certainty which of our product candidates will be subject to future collaborations or how such arrangements would affect our development plan or capital requirements. As a result of the uncertainties discussed above, we are unable to determine the duration and completion costs of our development projects or when and to what extent we will receive cash inflows from the commercialization and sale of an approved product candidate. Critical Accounting Policies and Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make significant judgments and estimates that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of expenses during the reporting period.Management bases these significant judgments and estimates on historical experience and other assumptions it believes to be reasonable based upon information presently available.Actual results could differ from those estimates under different assumptions, judgments or conditions. All of our significant accounting policies are discussed in Note 3, Summary of Significant Accounting Policies, to our audited financial statements, included elsewhere in this prospectus.We have identified the following as our critical accounting policies and estimates, which are defined as those that are reflective of significant judgments and uncertainties, are the most pervasive and important to the presentation of our financial condition and results of operations and could potentially result in materially different results under different assumptions, judgments or conditions.Management has reviewed these critical accounting policies and estimates with the Audit Committee of our board of directors. 42 Impairment of Long-lived Assets Long-lived assets, such as property and equipment, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Conditions that would necessitate an impairment assessment include a significant change in the planned use of the acquired asset, a decline in the observable market value of an asset, or a significant adverse change in the business such as the occurrence of a negative clinical regulatory matter that would prohibit us from obtaining the approval for commercializing a product candidate.Upon identification of an indicator of impairment, recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to the estimated undiscounted future cash flows expected to be generated by the asset.If the carrying amount of an asset exceeds its estimated undiscounted future cash flows, then an impairment charge is recognized by the amount by which the carrying amount of the asset exceeds the estimated fair value of the asset. The evaluation of the recoverability of long-lived assets, and the determination of their fair value should such fair values need to be estimated, requires us to make significant estimates and assumptions.These estimates and assumptions include, but are not limited to, the estimation of future cash flows, discount rates and costs to sell.Due to the inherent uncertainty involved in making these estimates, actual results could differ from those estimates.Such a change in assumptions could have a significant impact on the conclusion that an asset’s carrying value is recoverable, or the determination of any impairment charge if it was determined that the asset values were indeed impaired. During the year ended December 31, 2011, we recorded a non-cash property and equipment impairment charge of $7.4 million in connection with the restructuring plan announced in November 2011.Under the restructuring plan, we eliminated plans to use its facility in East Norriton, Pennsylvania as a manufacturing center and centralized our research and development operations in our leased facility in Winston-Salem, North Carolina. Preclinical and Clinical Trial Costs A substantial portion of our ongoing research and development activities are performed under agreements we enter into with external service providers who conduct many of our research and development activities.Estimates of incurred costs are made to determine the accrued balance in any accounting period.The estimates incurred under the contracts are based on factors such as work performed, milestones achieved, patient enrollment and costs historically incurred for similar contracts.As actual costs become known, we adjust our estimates.To date, our estimates have been within management’s expectations, and no material adjustments to research and development expense have been recognized.For the year ended December 31, 2012, a 10% increase or decrease in our estimate of research and development expense incurred under such contracts would result in an increase or decrease in research and development expense of approximately $9,000.We may expand the level of research and development activity to be performed by external service providers in which case our estimates would be more material to our future operations.Subsequent changes in estimates may result in a material change in our accruals, which could also materially affect our future results of operations. Embedded Derivative and Derivative Liability We account for the Demand Note Exchange Right and the conversion feature embedded in the 2012 Notes (the Conversion Option) in accordance with ASC 815, Derivatives and Hedging (ASC 815). Under this accounting guidance, the Company is required to bifurcate the embedded derivative from the host instrument and account for it as a free-standing derivative financial instrument.We also account for the Call Option issued in connection with the 2012 Financing in accordance with ASC 815, as this instrument is considered a free-standing financial instrument that meets the criteria of a derivative under the guidance. We classify this Call Option on the balance sheet as a current liability.The changes in fair value of the embedded derivative or derivative liability are remeasured at each balance sheet date and recorded in current period earnings. The fair value of the Demand Note Exchange Right as of the date of issuance, as well as the fair value of the Conversion Option and Call Option as of the date of issuance and as of December 31, 2012, was determined using a risk-neutral framework within a Monte Carlo analysis.The valuation of the Demand Note Exchange Right, Conversion Option, and Call Option is subjective and is affected by changes in inputs to the valuation model including the assumptions regarding the aggregate value of the Company’s debt and equity instruments; assumptions regarding the expected amounts and dates of future debt and equity financing activities; assumptions regarding the likelihood and timing of Fundamental Transactions or Major Transactions (as such terms are used in the relevant financing agreements); the historical and prospective volatility in the value of the company’s debt and equity instruments; risk-free rates based on U.S. Treasury security yields; and the Company’s dividend yield.Changes in these assumptions can materially affect the fair value estimate. Warrant Liability We account for stock warrants as either equity instruments or derivative liabilities depending on the specific terms of the warrant agreement. Stock warrants that allow for cash settlement or provide for modification of the warrant exercise price are accounted for as derivative liabilities. We classify derivative warrant liabilities on the balance sheet as a current liability. The changes in fair value of the warrant liabilities are remeasured at each balance sheet date and recorded in current period earnings. 43 The fair value of the derivativewarrant liabilitiesas of December 31, 2012 was determined using a risk-neutral framework within a Monte Carlo analysis to model the impact of potential modifications to the warrant exercise price and to include the probability of a Fundamental Transaction or a Major Transaction into the calculation of fair value. The valuation of warrants is subjective and is affected by changes in inputs to the valuation model including the price per share of the Company’s common stock; assumptions regarding the expected amounts and dates of future debt and equity financing activities; assumptions regarding the likelihood and timing of Fundamental Transactions and, the historical volatility of the stock prices of the Company’s common stock; risk-free rates based on U.S. Treasury security yields; and the Company’s dividend yield. Changes in these assumptions can materially affect the fair value estimate. Stock-Based Compensation Effective January 1, 2006, we adopted the revised accounting standards for stock-based compensation guidance which was adopted prospectively to new awards and to awards modified, repurchased, or canceled after December 31, 2005.This current guidance requires companies to measure and recognize compensation expense for all employee stock-based payments at fair value, net of estimated forfeitures, over the vesting period of the underlying stock-based awards.In addition, we account for stock-based compensation to nonemployees in accordance with the accounting guidance for equity instruments that are issued to other than employees. We use the Black-Scholes option-pricing model to value our stock option awards.The Black-Scholes option-pricing model requires the input of subjective assumptions, including the expected life of the stock-based payment awards and stock price volatility.Since we do not have sufficient historical volatility of our stock as a public company for the expected term of the options, we use comparable public companies as a basis for our expected volatility to calculate the fair value of option grants.We intend to continue to consistently apply this process using comparable companies until a sufficient amount of historical information regarding the volatility of our own share price becomes available.The expected term is based on the simplified method provided by SEC guidance.The risk-free interest rate is based on the U.S. Treasury yield curve with a remaining term equal to the expected life assumed at grant.The assumptions used in calculating the fair value of stock-based payment awards represent management’s best estimate and involve inherent uncertainties and the application of management’s judgment.As a result, if factors change and management uses different assumptions, stock-based compensation expense could be materially different in the future. The estimation of the number of stock awards that will ultimately vest requires judgment, and to the extent actual results or updated estimates differ from our current estimates, such amounts will be recorded as a cumulative adjustment in the period in which estimates are revised.We consider many factors when estimating expected forfeitures, including types of awards, employee class and an analysis of our historical and known forfeitures on existing awards.Under the true-up provisions of the stock based compensation guidance, we record additional expense if the actual forfeiture rate is lower than estimated, and a recovery of expense if the actual forfeiture rate is higher than estimated, during the period in which the options vest. Results of Operations Comparison of Three Months Ended March 31, 2012 and 2013 Research and Development Expense.Research and development expense for the three months ended March 31, 2012 and 2013 were comprised of the following (in thousands): Three Months Ended March31, Change Compensation and related expense $ $ $ ) External services - direct third parties ) External service - other ) Research materials and related expense (9
